Name: Commission Regulation (EC) No 1060/2008 of 7 October 2008 replacing Annexes I, III, IV, VI, VII, XI and XV to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  European Union law
 Date Published: nan

 31.10.2008 EN Official Journal of the European Union L 292/1 COMMISSION REGULATION (EC) No 1060/2008 of 7 October 2008 replacing Annexes I, III, IV, VI, VII, XI and XV to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (1), and in particular Article 39(2) thereof, Whereas: (1) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (2) was replaced by Directive 2007/46/EC in accordance with the Interinstitutional Agreement of 28 November 2001 on a more structured use of the recasting technique for legal acts (3). (2) Since the process of adoption of Directive 2007/46/EC was initiated, new Directives and Regulations have entered into force which have introduced amendments to the Annexes to Directive 70/156/EEC. Those amendments could not be reflected in Directive 2007/46/EC. This is the case with Directive 2004/3/EC of the European Parliament and of the Council of 11 February 2004 amending Council Directives 70/156/EEC and 80/1268/EEC as regards the measurement of carbon dioxide emissions and fuel consumption of N1 vehicles (4), Directive 2004/11/EC of the European Parliament and of the Council of 11 February 2004 amending Council Directives 92/24/EEC relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles (5), Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (6), Commission, Directive 2005/78/EC of 14 November 2005 implementing Directive 2005/55/EC of the European Parliament and of the Council on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles and amending Annexes I, II, III, IV and VI thereto (7) Commission Directive 2004/104/EC of 14 October 2004 adapting to technical progress Council Directive 72/245/EEC relating to the radio interference (electromagnetic compatibility) of vehicles and amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (8), Directive 2005/64/EC of the European Parliament and of the Council of 26 October 2005 on the type-approval of motor vehicles with regard to their reusability, recyclability and recoverability and amending Council Directive 70/156/EEC (9), Directive 2005/66/EC of the European Parliament and of the Council of 26 October 2005 relating to the use of frontal protection systems on motor vehicles and amending Council Directive 70/156/EEC (10), Commission Directive 2006/28/EC of 6 March 2006 amending, for the purposes of their adaptation to technical progress, Council Directive 72/245/EEC of 20 June 1972 relating to the radio interference (electromagnetic compatibility) of vehicles and amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (11), Directive 2006/40/EC of the European Parliament and of the Council of 17 May 2006 relating to emissions from air-conditioning systems in motor vehicles and amending Council Directive 70/156/EEC (12) and its implementing act, Commission Directive 2007/37/EC of 21 June 2007 amending Annexes I and III to Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (13), Commission Regulation (EC) No 706/2007 of 21 June 2007 laying down, pursuant to Directive 2006/40/EC of the European Parliament and of the Council, administrative provisions for the EC type-approval of vehicles, and a harmonised test for measuring leakages from certain air-conditioning systems (14), Commission Directive 2007/34/EC of 14 June 2007 amending, for the purposes of its adaptation to technical progress, Council Directive 70/157/EEC concerning the permissible sound level and the exhaust system of motor vehicles (15), Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (16). (3) Since the process of adoption of Directive 2007/46/EC was initiated, the European Community has acceded to Regulations of the Economic Commission for Europe of the United Nations in Geneva (UNECE): Regulation No 112 (Headlamps), Regulation No 123 (Adaptative front-lighting systems), Regulation No 125 (Front forward field of vision), Regulation No 121 (Identification of controls, tell-tales and indicators), Regulation No 122 (Heating systems), Regulation No 102 (Close-coupling device), Regulation No 107 (Buses and coaches), Regulation No 105 (Vehicles for the transport of dangerous goods). In addition, a new series of amendments to Regulation No 83 (Emissions), Regulation No 34 (Fuel tanks), Regulation No 11 (Door latches and hinges), Regulation No 13 (Braking), Regulation No 18 (Anti-theft), Regulation No 97 (Vehicle alarm systems) Regulation No 17 (Seat strength and combined head restraints) Regulation No 26 (Exterior projection), Regulation No 14 (Seatbelt anchorages), Regulation No 48 (Installation of lighting and light signalling devices), Regulations No 1, No 8 and No 20 (Headlamps), Regulation No 44 (Child restraints), Regulation No 49 (Emissions heavy-duty vehicles), Regulation No 64 (Temporary-use spare wheels/tyres) to which the Community has already acceded entered into force. In accordance with Article 4(4) of Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (17), the Community has decided that those UNECE Regulations are part of Community law. It is therefore necessary to modify Part II of Annex IV in order to include them in the list of equivalence as provided for in Article 35(2). (4) Furthermore, the development of scientific and technical knowledge allows for the application of Directive 2005/55/EC, Directive 2005/64/EC, Directive 2005/66/EC, Directive 2006/40/EC and Regulation (EC) No 715/2007 to vehicles belonging to category M1 produced in small series and to special purpose vehicles. Similarly, it allows for the application of Directive 2003/97/EC to special purpose vehicles. It is therefore necessary to modify the appendix to Part I of Annex IV and Appendix 1, 2, 3, 4 and 5 to Annex XI. (5) It is therefore appropriate in view of ensuring the proper operation of the Community type-approval process to update the Annexes to Directive 2007/46/EC in order to adapt them to the development of scientific and technical knowledge. (6) The Annexes I, III, IV, VI, VII, XI and XV to Directive 2007/46/EC should be replaced accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Directive 2007/46/EC is amended as follows: 1. Annex I is replaced by Annex I to this Regulation. 2. Annex III is replaced by Annex II to this Regulation. 3. Annex IV is replaced by Annex III to this Regulation. 4. Annex VI is replaced by Annex IV to this Regulation. 5. Annex VII is replaced by Annex V to this Regulation. 6. Annex XI is replaced by Annex VI to this Regulation. 7. Annex XV is replaced by Annex VII to this Regulation. Article 2 This Regulation shall enter into force on the 29 April 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 42, 23.2.1970, p. 1. (3) OJ C 77, 28.3.2002, p. 1. (4) OJ L 49, 19.2.2004, p. 36. (5) OJ L 44, 14.2.2004, p. 19. (6) OJ L 275, 20.10.2005, p. 1. (7) OJ L 313, 29.11.2005, p. 1. (8) OJ L 337, 13.11.2004, p. 13. (9) OJ L 310, 25.11.2005, p. 10. (10) OJ L 309, 25.11.2005, p. 37. (11) OJ L 65, 7.3.2006, p. 27. (12) OJ L 161, 14.6.2006, p. 12. (13) OJ L 161, 22.6.2007, p. 60. (14) OJ L 161, 22.6.2007, p. 33. (15) OJ L 155, 15.6.2007, p. 49. (16) OJ L 171, 29.6.2007, p. 1. (17) OJ L 346, 17.12.1997, p. 78. ANNEX I ANNEX I COMPLETE LIST OF INFORMATION FOR THE PURPOSE OF EC TYPE-APPROVAL OF VEHICLES (1) All information documents in this directive and in separate directives or regulations shall consist only of extracts from, and adhere to the item numbering system of, this total list. The following information shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, shall show sufficient detail. If the systems, components or separate technical units referred to in this annex have electronic controls, information concerning their performance shall be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.0.1. Chassis: ¦ 0.2.0.2. Bodywork/complete vehicle: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (2): ¦ 0.3.0.1. Chassis: ¦ 0.3.0.2. Bodywork/complete vehicle: ¦ 0.3.1. Location of that marking: ¦ 0.3.1.1. Chassis: ¦ 0.3.1.2. Bodywork/complete vehicle: ¦ 0.4. Category of vehicle (3): ¦ 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: ¦ 0.5. Name and address of manufacturer: ¦ 0.6. Location and method of attachment of statutory plates and location of vehicle identification number: ¦ 0.6.1. On the chassis: ¦ 0.6.2. On the bodywork: ¦ 0.7. (Not attributed) 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: ¦ 1.2. Dimensional drawing of the whole vehicle: ¦ 1.3. Number of axles and wheels: ¦ 1.3.1. Number and position of axles with twin wheels: ¦ 1.3.2. Number and position of steered axles: ¦ 1.3.3. Powered axles (number, position, interconnection): ¦ 1.4. Chassis (if any) (overall drawing): ¦ 1.5. Material used for the side-members (4): ¦ 1.6. Position and arrangement of the engine: ¦ 1.7. Driving cab (forward control or bonneted) (5): ¦ 1.8. Hand of drive: left/right (6). 1.8.1. Vehicle is equipped to be driven in right/left (6) hand traffic. 1.9. Specify if the motor vehicle is intended to tow semi-trailers or other trailers and, if the trailer is a semi-, drawbar or centre-axle trailer, specify vehicles specially designed for the controlled-temperature carriage of goods: ¦ 2. MASSES AND DIMENSIONS (7) (8) (in kg and mm) (Refer to drawing where applicable) 2.1. Wheelbase(s) (fully loaded) (9) : 2.1.1. Two-axle vehicles: ¦ 2.1.1.1. Vehicles with three or more axles 2.1.1.1.1. Axle spacing between consecutive axles going from the foremost to the rearmost axle: ¦ 2.1.1.1.2. Total axle spacing: ¦ 2.2. Fifth wheel 2.2.1. In the case of semi-trailers 2.2.1.1. Distance between the axis of the fifth wheel kingpin and the rearmost end of the semi-trailer: ¦ 2.2.1.2. Maximum distance between the axis of the fifth wheel kingpin and any point on the front of the semi-trailer: ¦ 2.2.1.3. Semi-trailer special wheelbase (as defined in Section 7.6.1.2 of Annex I to Directive 97/27/EC): ¦ 2.2.2. In the case of semi-trailer towing vehicles 2.2.2.1. Fifth wheel lead (maximum and minimum; indicate the permissible values in the case of an incomplete vehicle) (10): ¦ 2.2.2.2. Maximum height of the fifth wheel (standardised) (11): ¦ 2.3. Axle track(s) and width(s) 2.3.1. Track of each steered axle (12): ¦ 2.3.2. Track of all other axles (12): ¦ 2.3.3. Width of the widest rear axle: ¦ 2.3.4. Width of the foremost axle (measured at the outermost part of the tyres excluding the bulging of the tyres close to the ground): ¦ 2.4. Range of vehicle dimensions (overall) 2.4.1. For chassis without bodywork 2.4.1.1. Length (13): ¦ 2.4.1.1.1. Maximum permissible length: ¦ 2.4.1.1.2. Minimum permissible length: ¦ 2.4.1.1.3. In the case of trailers, maximum permissible drawbar length (14): ¦ 2.4.1.2. Width (15): ¦ 2.4.1.2.1. Maximum permissible width: ¦ 2.4.1.2.2. Minimum permissible width: ¦ 2.4.1.3. Height (in running order) (16) (for suspensions adjustable for height, indicate normal running position): ¦ 2.4.1.4. Front overhang (17): ¦ 2.4.1.4.1. Approach angle (18): ¦ ¦ degrees. 2.4.1.5. Rear overhang (19): ¦ 2.4.1.5.1. Departure angle (20): ¦ ¦ degrees. 2.4.1.5.2. Minimum and maximum permissible overhang of the coupling point (21): ¦ 2.4.1.6. Ground clearance (as defined in point 4.5 of Section A of Annex II) 2.4.1.6.1. Between the axles: ¦ 2.4.1.6.2. Under the front axle(s): ¦ 2.4.1.6.3. Under the rear axle(s): ¦ 2.4.1.7. Ramp angle (22): ¦ ¦ degrees. 2.4.1.8. Extreme permissible positions of the centre of gravity of the body and/or interior fittings and/or equipment and/or payload: ¦ 2.4.2. For chassis with bodywork 2.4.2.1. Length (13): ¦ 2.4.2.1.1. Length of the loading area: ¦ 2.4.2.1.2. In the case of trailers, maximum permissible drawbar length (14): ¦ 2.4.2.2. Width (15): ¦ 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature carriage of goods): ¦ 2.4.2.3. Height (in running order) (16) (for suspensions adjustable for height, indicate normal running position): ¦ 2.4.2.4. Front overhang (17): ¦ 2.4.2.4.1. Approach angle (18): ¦ ¦ degrees. 2.4.2.5. Rear overhang (19): ¦ 2.4.2.5.1. Departure angle (20): ¦ ¦ degrees. 2.4.2.5.2. Minimum and maximum permissible overhang of the coupling point (21): ¦ 2.4.2.6. Ground clearance (as defined in point 4.5 of Section A of Annex II) 2.4.2.6.1. Between the axles: ¦ 2.4.2.6.2. Under the front axle(s): ¦ 2.4.2.6.3. Under the rear axle(s): ¦ 2.4.2.7. Ramp angle (22): ¦ ¦ degrees. 2.4.2.8. Extreme permissible positions of the centre of gravity of the payload (in the case of non-uniform load): ¦ 2.4.2.9. Position of centre of gravity of the vehicle (M2 and M3) at its technically permissible maximum laden mass in the longitudinal, transverse and vertical directions: ¦ 2.4.3. For bodywork approved without chassis (vehicles M2 and M3) 2.4.3.1. Length (13): ¦ 2.4.3.2. Width (15): ¦ 2.4.3.3. Nominal height (in running order) (16) on intended chassis type(s) (for suspensions adjustable for height, indicate normal running position): ¦ 2.5. Mass of the bare chassis (without cab, coolant, oils, fuel, spare wheel, tools and driver): ¦ 2.5.1. Distribution of this mass among the axles: ¦ 2.6. Mass in running order Mass of the vehicle with bodywork and, in the case of a towing vehicle of category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (23) (maximum and minimum for each variant): ¦ 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): ¦ 2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: ¦ 2.7.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: ¦ 2.8. Technically permissible maximum laden mass stated by the manufacturer (24) (25): ¦ 2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (25): ¦ 2.9. Technically permissible maximum mass on each axle: ¦ 2.10. Technically permissible maximum mass on each axle group: ¦ 2.11. Technically permissible maximum towable mass of the motor vehicle in case of 2.11.1. Drawbar trailer: ¦ 2.11.2. Semi-trailer: ¦ 2.11.3. Centre-axle trailer: ¦ 2.11.3.1. Maximum ratio of the coupling overhang (26) to the wheel base: ¦ 2.11.3.2. Maximum V-value: ¦ ¦ kN. 2.11.4. Technically permissible maximum mass of the combination (25): ¦ 2.11.5. Vehicle is/is not (6) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC). 2.11.6. Maximum mass of unbraked trailer: ¦ 2.12. Technically permissible maximum static vertical load/mass on the vehicle's coupling point 2.12.1. Of the motor vehicle: ¦ 2.12.2. Of the semi-trailer or centre-axle trailer: ¦ 2.12.3. Maximum permissible mass of the coupling device (if not fitted by the manufacturer): ¦ 2.13. Rear swing-out (Section 7.6.2. and 7.6.3. of Annex I to Directive 97/27/EC): ¦ 2.14. Engine power/maximum mass ratio: ¦ ¦ kW/kg. 2.14.1. Engine power/technically permissible maximum laden mass of the combination ratio (Section 7.10 of Annex I to Directive 97/27/EC): ¦ ¦kW/kg. 2.15. Hill-starting ability (solo vehicle) (27): ¦ ¦ %. 2.16. Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC) 2.16.1. Intended registration/in service maximum permissible laden mass (several entries possible for each technical configuration (28): ¦ 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (several entries possible for each technical configuration (28): ¦ 2.16.3. Intended registration/in service maximum permissible mass on each axle group (several entries possible for each technical configuration (28): ¦ 2.16.4. Intended registration/in service maximum permissible towable mass (several entries possible for each technical configuration (28): ¦ 2.16.5. Intended registration/in service maximum permissible mass of the combination (several entries possible for each technical configuration (28): ¦ 3. POWER PLANT (29) 3.1. Manufacturer of the engine: ¦ 3.1.1. Manufacturer's engine code (as marked on the engine or other means of identification): ¦ 3.1.2. Approval number (if appropriate) including fuel identification marking: ¦ (heavy-duty vehicles only) 3.2. Internal combustion engine 3.2.1. Specific engine information 3.2.1.1. Working principle: positive ignition/compression ignition (6) Cycle: four stroke/two stroke/rotary (6) 3.2.1.2. Number and arrangement of cylinders: ¦ 3.2.1.2.1. Bore (30): ¦ ¦ mm 3.2.1.2.2. Stroke (30): ¦ ¦ mm 3.2.1.2.3. Firing order: ¦ 3.2.1.3. Engine capacity (31): ¦ ¦ cm3 3.2.1.4. Volumetric compression ratio (32): ¦ 3.2.1.5. Drawings of combustion chamber, piston crown and, in the case of positive ignition engines, piston rings: ¦ 3.2.1.6. Normal engine idling speed (32): ¦ ¦ min-1 3.2.1.6.1. High engine idling speed (32): ¦ ¦ min-1 3.2.1.7. Carbon monoxide content by volume in the exhaust gas with the engine idling (32): ¦ ¦ % as stated by the manufacturer (positive ignition engines only) 3.2.1.8. Maximum net power (33): ¦ kW at ¦ min-1 (manufacturer's declared value) 3.2.1.9. Maximum permitted engine speed as prescribed by the manufacturer: ¦ min-1 3.2.1.10. Maximum net torque (33): ¦ Nm at ¦ min-1 (manufacturer's declared value) 3.2.2. Fuel 3.2.2.1. Light-duty vehicles: Diesel/Petrol/LPG/NG or Biomethane/Ethanol (E 85)/Biodiesel/Hydrogen (6) (34) 3.2.2.2. Heavy-duty vehicles: Diesel/Petrol/LPG/NG-H/NG-L/NG-HL/Ethanol (6) (34) 3.2.2.3. Fuel tank inlet: restricted orifice/label (6) 3.2.2.4. Vehicle fuel type: Mono fuel, Bi fuel, Flex fuel (6) 3.2.2.5. Maximum amount of biofuel acceptable in fuel (manufacturer's declared value): ¦ % by volume 3.2.3. Fuel tank(s) 3.2.3.1. Service fuel tank(s) 3.2.3.1.1. Number and capacity of each tank: ¦ 3.2.3.1.1.1. Material: ¦ 3.2.3.1.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: ¦ 3.2.3.1.3. Drawing clearly showing the position of the tank(s) in the vehicle: ¦ 3.2.3.2. Reserve fuel tank(s) 3.2.3.2.1. Number and capacity of each tank: ¦ 3.2.3.2.1.1. Material: ¦ 3.2.3.2.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: ¦ 3.2.3.2.3. Drawing clearly showing the position of the tank(s) in the vehicle: ¦ 3.2.4. Fuel feed 3.2.4.1. By carburettor(s): yes/no (6) 3.2.4.2. By fuel injection (compression ignition only): yes/no (6) 3.2.4.2.1. System description: ¦ 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (6) 3.2.4.2.3. Injection pump 3.2.4.2.3.1. Make(s): ¦ 3.2.4.2.3.2. Type(s): ¦ 3.2.4.2.3.3. Maximum fuel delivery (6) (32): ¦ ¦ mm3 /stroke or cycle at an engine speed of: ¦ min-1 or, alternatively, a characteristic diagram: ¦ (When boost control is supplied, state the characteristic fuel delivery and boost pressure versus engine speed) 3.2.4.2.3.4. Static injection timing (32): ¦ 3.2.4.2.3.5. Injection advance curve (32): ¦ 3.2.4.2.3.6. Calibration procedure: test bench/engine (6) 3.2.4.2.4. Governor 3.2.4.2.4.1. Type: ¦ 3.2.4.2.4.2. Cut-off point 3.2.4.2.4.2.1. Speed at which cut-off starts under load: ¦ ¦ min-1 3.2.4.2.4.2.2. Maximum no-load speed: ¦ ¦ min-1 3.2.4.2.4.2.3. Idling speed: ¦.. min-1 3.2.4.2.5. Injection piping (heavy-duty vehicles only) 3.2.4.2.5.1. Length: ¦ ¦ mm 3.2.4.2.5.2. Internal diameter: ¦ ¦ mm 3.2.4.2.5.3. Common rail, make and type: ¦ 3.2.4.2.6. Injector(s) 3.2.4.2.6.1. Make(s): ¦ 3.2.4.2.6.2. Type(s): ¦ 3.2.4.2.6.3. Opening pressure (32): ¦ kPa or characteristic diagram (32): ¦ 3.2.4.2.7. Cold start system 3.2.4.2.7.1. Make(s): ¦ 3.2.4.2.7.2. Type(s): ¦ 3.2.4.2.7.3. Description: ¦ 3.2.4.2.8. Auxiliary starting aid 3.2.4.2.8.1. Make(s): ¦ 3.2.4.2.8.2. Type(s): ¦ 3.2.4.2.8.3. System description: ¦ 3.2.4.2.9. Electronic controlled injection: yes/no (6) 3.2.4.2.9.1. Make(s): ¦ 3.2.4.2.9.2. Type(s): 3.2.4.2.9.3 Description of the system (in the case of systems other than continuous injection give equivalent details): ¦ 3.2.4.2.9.3.1. Make and type of the control unit (ECU): ¦ 3.2.4.2.9.3.2. Make and type of the fuel regulator: ¦ 3.2.4.2.9.3.3. Make and type of the air-flow sensor: ¦ 3.2.4.2.9.3.4. Make and type of fuel distributor: ¦ 3.2.4.2.9.3.5. Make and type of the throttle housing: ¦ 3.2.4.2.9.3.6. Make and type of water temperature sensor: ¦ 3.2.4.2.9.3.7. Make and type of air temperature sensor: ¦ 3.2.4.2.9.3.8. Make and type of air pressure sensor: ¦ 3.2.4.2.9.3.9. Software calibration number(s): ¦ 3.2.4.3. By fuel injection (positive ignition only): yes/no (6) 3.2.4.3.1. Working principle: intake manifold (single-/multi-point/direct injection (6) /other (specify): ¦ 3.2.4.3.2. Make(s): ¦ 3.2.4.3.3. Type(s): ¦ 3.2.4.3.4. System description (In the case of systems other than continuous injection give equivalent details): ¦ 3.2.4.3.4.1. Make and type of the control unit (ECU): ¦ 3.2.4.3.4.2. Make and type of fuel regulator: ¦ 3.2.4.3.4.3. Make and type of air-flow sensor: ¦ 3.2.4.3.4.4. Make and type of fuel distributor: ¦ 3.2.4.3.4.5. Make and type of pressure regulator: ¦ 3.2.4.3.4.6. Make and type of micro switch: ¦ 3.2.4.3.4.7. Make and type of idling adjustment screw: ¦ 3.2.4.3.4.8. Make and type of throttle housing: ¦ 3.2.4.3.4.9. Make and type of water temperature sensor: ¦ 3.2.4.3.4.10. Make and type of air temperature sensor: ¦ 3.2.4.3.4.11. Make and type of air pressure sensor: ¦ 3.2.4.3.4.12. Software calibration number(s): ¦ 3.2.4.3.5. Injectors: opening pressure (32): ¦ ¦ kPa or characteristic diagram: ¦ 3.2.4.3.5.1. Make: ¦ 3.2.4.3.5.2. Type: ¦ 3.2.4.3.6. Injection timing: ¦ 3.2.4.3.7. Cold start system 3.2.4.3.7.1. Operating principle(s): ¦ 3.2.4.3.7.2. Operating limits/settings (6) (32): ¦ 3.2.4.4. Feed pump 3.2.4.4.1. Pressure (32): ¦ kPa or characteristic diagram (32): ¦ 3.2.5. Electrical system 3.2.5.1. Rated voltage: ¦ ¦ V, positive/negative ground (6) 3.2.5.2. Generator 3.2.5.2.1. Type: ¦ 3.2.5.2.2. Nominal output: ¦ ¦ VA 3.2.6. Ignition system (spark ignition engines only) 3.2.6.1. Make(s): ¦ 3.2.6.2. Type(s): ¦ 3.2.6.3. Working principle: ¦ 3.2.6.4. Ignition advance curve or map (32): ¦ 3.2.6.5. Static ignition timing (32): ¦ ¦ degrees before TDC 3.2.6.6. Spark plugs 3.2.6.6.1. Make: ¦ 3.2.6.6.2. Type: ¦ 3.2.6.6.3. Gap setting: ¦ ¦mm 3.2.6.7. Ignition coil(s) 3.2.6.7.1. Make: ¦ 3.2.6.7.2. Type: ¦ 3.2.7. Cooling system: liquid/air (6) 3.2.7.1. Nominal setting of the engine temperature control mechanism: ¦ 3.2.7.2. Liquid 3.2.7.2.1. Nature of liquid: ¦ 3.2.7.2.2. Circulating pump(s): yes/no (6) 3.2.7.2.3. Characteristics: ¦ ¦ ¦.or 3.2.7.2.3.1. Make(s): ¦ 3.2.7.2.3.2. Type(s): ¦ 3.2.7.2.4. Drive ratio(s): ¦ 3.2.7.2.5. Description of the fan and its drive mechanism: ¦ 3.2.7.3. Air 3.2.7.3.1. Fan: yes/no (6) 3.2.7.3.2. Characteristics: ¦ ¦.or 3.2.7.3.2.1. Make(s): ¦ 3.2.7.3.2.2. Type(s): ¦ 3.2.7.3.3. Drive ratio(s): ¦ 3.2.8. Intake system 3.2.8.1. Pressure charger: yes/no (6) 3.2.8.1.1. Make(s): ¦ 3.2.8.1.2. Type(s): ¦ 3.2.8.1.3. Description of the system (e.g. maximum charge pressure: ¦ ¦ kPa; wastegate if applicable): ¦ 3.2.8.2. Intercooler: yes/no (6) 3.2.8.2.1. Type: air-air/air-water (6) 3.2.8.3. Intake depression at rated engine speed and at 100 % load (compression ignition engines only) 3.2.8.3.1. Minimum allowable: ¦ ¦ ¦. kPa 3.2.8.3.2. Maximum allowable: ¦ ¦ ¦ kPa 3.2.8.4. Description and drawings of inlet pipes and their accessories (plenum chamber, heating device, additional air intakes, etc.): ¦ 3.2.8.4.1. Intake manifold description (include drawings and/or photos): ¦ 3.2.8.4.2. Air filter, drawings: ¦or 3.2.8.4.2.1. Make(s): ¦ 3.2.8.4.2.2. Type(s): ¦ 3.2.8.4.3. Intake silencer, drawings: ¦or 3.2.8.4.3.1. Make(s): ¦ 3.2.8.4.3.2. Type(s): ¦ 3.2.9. Exhaust system 3.2.9.1. Description and/or drawing of the exhaust manifold: ¦ 3.2.9.2. Description and/or drawing of the exhaust system: ¦ 3.2.9.3. Maximum allowable exhaust back pressure at rated engine speed and at 100 % load (compression ignition engines only): ¦ ¦ kPa 3.2.9.4. Type, marking of exhaust silencer(s): ¦ Where relevant for exterior noise, reducing measures in the engine compartment and on the engine: ¦ 3.2.9.5. Location of the exhaust outlet: ¦ 3.2.9.6. Exhaust silencer containing fibrous materials: ¦ 3.2.9.7. Exhaust system volume: ¦ ¦ dm3 3.2.10. Minimum cross-sectional areas of inlet and outlet ports: ¦ 3.2.11. Valve timing or equivalent data 3.2.11.1. Maximum lift of valves, angles of opening and closing, or timing details of alternative distribution systems, in relation to dead centres. For variable timing system, minimum and maximum timing: ¦ 3.2.11.2. Reference and/or setting ranges (6): ¦ 3.2.12. Measures taken against air pollution 3.2.12.1. Device for recycling crankcase gases (description and drawings): ¦ 3.2.12.2. Additional pollution control devices (if any, and if not covered by another heading) 3.2.12.2.1. Catalytic converter: yes/no (6) 3.2.12.2.1.1. Number of catalytic converters and elements (provide the information below for each separate unit): ¦ 3.2.12.2.1.2. Dimensions, shape and volume of the catalytic converter(s): ¦ 3.2.12.2.1.3. Type of catalytic action: ¦ 3.2.12.2.1.4. Total charge of precious metals: ¦ 3.2.12.2.1.5. Relative concentration: ¦ 3.2.12.2.1.6. Substrate (structure and material): ¦ 3.2.12.2.1.7. Cell density: ¦ 3.2.12.2.1.8. Type of casing for the catalytic converter(s): ¦ 3.2.12.2.1.9. Location of the catalytic converter(s) (place and reference distance in the exhaust line): ¦ 3.2.12.2.1.10. Heat shield: yes/no (6) 3.2.12.2.1.11. Regeneration systems/method of exhaust after-treatment systems, description: ¦ 3.2.12.2.1.11.1. Number of Type I operating cycles (or equivalent engine bench cycles) between two cycles where regenerative phases occur under the conditions equivalent to Type I test (Distance D  in Figure 1 in Annex 13 to UNECE Regulation No 83): ¦ 3.2.12.2.1.11.2. Description of method employed to determine the number of cycles between two cycles where regenerative phases occur: ¦ 3.2.12.2.1.11.3. Parameters to determine the level of loading required before regeneration occurs (i.e. temperature, pressure etc.): ¦ 3.2.12.2.1.11.4. Description of method used to load system in the test procedure described in paragraph 3.1 of Annex 13 to UNECE Regulation No 83): ¦ 3.2.12.2.1.11.5. Normal operating temperature range: ¦ ¦ ¦ K 3.2.12.2.1.11.6. Consumable reagents: yes/no (6) 3.2.12.2.1.11.7. Type and concentration of reagent needed for catalytic action: ¦ 3.2.12.2.1.11.8. Normal operational temperature range of reagent: ¦ ¦ ¦ K 3.2.12.2.1.11.9. International standard: ¦ 3.2.12.2.1.11.10. Frequency of reagent refill: continuous/maintenance (6) 3.2.12.2.1.12. Make of catalytic converter: ¦ 3.2.12.2.1.13. Identifying part number: ¦ 3.2.12.2.2. Oxygen sensor: yes/no (6) 3.2.12.2.2.1. Make: ¦ 3.2.12.2.2.2. Location: ¦ 3.2.12.2.2.3. Control range: ¦ 3.2.12.2.2.4. Type: ¦ 3.2.12.2.2.5. Identifying part number: ¦ 3.2.12.2.3. Air injection: yes/no (6) 3.2.12.2.3.1. Type (pulse air, air pump, etc.): ¦ 3.2.12.2.4. Exhaust gas recirculation (EGR): yes/no (6) 3.2.12.2.4.1. Characteristics (make, type, flow, etc.): ¦ 3.2.12.2.4.2. Water-cooled system: yes/no (6) 3.2.12.2.5. Evaporative emissions control system: yes/no (6) 3.2.12.2.5.1. Detailed description of the devices and their state of tune: ¦ 3.2.12.2.5.2. Drawing of the evaporative control system: ¦ 3.2.12.2.5.3. Drawing of the carbon canister: ¦ 3.2.12.2.5.4. Mass of dry charcoal: ¦ ¦ g 3.2.12.2.5.5. Schematic drawing of the fuel tank with indication of capacity and material: ¦ 3.2.12.2.5.6. Drawing of the heat shield between tank and exhaust system: ¦ 3.2.12.2.6. Particulate trap (PT): yes/no (6) 3.2.12.2.6.1. Dimensions, shape and capacity of the particulate trap: ¦ 3.2.12.2.6.2. Design of the particulate trap: ¦ 3.2.12.2.6.3. Location (reference distance in the exhaust line): ¦ 3.2.12.2.6.4. Method or system of regeneration, description and/or drawing: ¦ 3.2.12.2.6.4.1. Number of Type I operating cycles (or equivalent engine bench cycles) between two cycles where regenerative phases occur under the conditions equivalent to Type I test (Distance D  in Figure 1 in Annex 13 to UNECE Regulation No 83): ¦ 3.2.12.2.6.4.2. Description of method employed to determine the number of cycles between two cycles where regenerative phases occur: ¦ 3.2.12.2.6.4.3. Parameters to determine the level of loading required before regeneration occurs (i.e. temperature, pressure etc.): ¦ 3.2.12.2.6.4.4 Description of method used to load system in the test procedure described in paragraph 3.1 of Annex 13 to UNECE Regulation No 83): ¦ 3.2.12.2.6.5. Make of particulate trap: ¦ 3.2.12.2.6.6. Identifying part number: ¦ 3.2.12.2.6.7. Normal operating temperature: ¦ (K) and pressure range ¦ (KPa) (heavy-duty vehicles only) 3.2.12.2.6.8. In the case of periodic regeneration (heavy-duty vehicles only) 3.2.12.2.6.8.1. Number of ETC test cycles between 2 regenerations (n1): ¦ 3.2.12.2.6.8.2. Number of ETC cycles during regeneration (n2): ¦ 3.2.12.2.7. On-board-diagnostic (OBD) system: yes/no (6): ¦ 3.2.12.2.7.1. Written description and/or drawing of the MI: ¦ 3.2.12.2.7.2. List and purpose of all components monitored by the OBD system: ¦ 3.2.12.2.7.3. Written description (general working principles) for 3.2.12.2.7.3.1 Positive-ignition engines 3.2.12.2.7.3.1.1. Catalyst monitoring: ¦ 3.2.12.2.7.3.1.2. Misfire detection: ¦ 3.2.12.2.7.3.1.3. Oxygen sensor monitoring: ¦ 3.2.12.2.7.3.1.4. Other components monitored by the OBD system: ¦ 3.2.12.2.7.3.2. Compression-ignition engines: ¦ 3.2.12.2.7.3.2.1. Catalyst monitoring: ¦ 3.2.12.2.7.3.2.2. Particulate trap monitoring: ¦ 3.2.12.2.7.3.2.3. Electronic fuelling system monitoring: ¦ 3.2.12.2.7.3.2.4. deNOx system monitoring: ¦ 3.2.12.2.7.3.2.5 Other components monitored by the OBD system: ¦ 3.2.12.2.7.4. Criteria for MI activation (fixed number of driving cycles or statistical method): ¦ 3.2.12.2.7.5. List of all OBD output codes and formats used (with explanation of each): ¦ 3.2.12.2.7.6. The following additional information shall be provided by the vehicle manufacturer for the purposes of enabling the manufacture of OBD-compatible replacement or service parts and diagnostic tools and test equipment. 3.2.12.2.7.6.1. A description of the type and number of the preconditioning cycles used for the original type approval of the vehicle. 3.2.12.2.7.6.2. A description of the type of the OBD demonstration cycle used for the original type-approval of the vehicle for the component monitored by the OBD system. 3.2.12.7.6.3. A comprehensive document describing all sensed components with the strategy for fault detection and MI activation (fixed number of driving cycles or statistical method), including a list of relevant secondary sensed parameters for each component monitored by the OBD system. A list of all OBD output codes and format used (with an explanation of each) associated with individual emission related power-train components and individual non-emission related components, where monitoring of the component is used to determine MI activation, including in particular a comprehensive explanation for the data given in service $05 Test ID $21 to FF and the data given in service $06. In the case of vehicle types that use a communication link in accordance with ISO 15765-4 Road vehicles, diagnostics on controller area network (CAN)  Part 4: requirements for emissions-related systems , a comprehensive explanation for the data given in service $06 Test ID $00 to FF, for each OBD monitor ID supported, shall be provided. 3.2.12.2.7.6.4. The information required above may be defined by completing a table as described below. 3.2.12.2.7.6.4.1. Low-duty vehicles Component Fault code Monitoring strategy Fault detection criteria MI activation criteria Secondary parameters Preconditioning Demonstration test Catalyst P0420 Oxygen sensor 1 and sensor 2 signals Difference between sensor 1 and sensor 2 signals- 3rd cycle Engine speed load, A/F mode, catalyst temperature Two type I cycles Type I 3.2.12.2.7.6.4.2. Heavy-duty vehicles Component Fault code Monitoring strategy Fault detection criteria MI activation criteria Secondary parameters preconditioning Demonstration test SCR Catalyst Pxxx NOx sensor 1 and sensor 2 signals Difference between sensor 1 and sensor 2 signals- 3rd cycle Engine speed load, catalyst temperature, reagent activity Three OBD test cycles (3 short ESC cycles) OBD test cycle (short ESC cycle) 3.2.12.2.8. Other system (description and operation): ¦ 3.2.12.2.9. Torque limiter: yes/no (6) 3.2.12.2.9.1. Description of the torque limiter activation (heavy-duty vehicles only): ¦ 3.2.12.2.9.2. Description of the full load curve limitation (heavy-duty vehicles only): ¦ 3.2.13. Smoke opacity 3.2.13.1. Location of the absorption coefficient symbol (compression ignition engines only): ¦ 3.2.13.2. Power at six points of measurement (see point 2.1 of Annex III to Directive 72/306/EEC as amended) 3.2.13.3. Engine power measured on test bench/on the vehicle (6) 3.2.13.3.1. Declared speeds and powers Measurement points Engine speed (min-1) Power (kW) 1 ¦ ¦ 2 ¦ ¦ 3 ¦ ¦ 4 ¦ ¦ 5 ¦ ¦ 6 ¦ ¦ 3.2.14. Details of any devices designed to influence fuel economy (if not covered by other items): ¦ 3.2.15. LPG fuelling system: yes/no (6) 3.2.15.1. Type-approval number according to Directive 70/221/EEC (when the Directive will be amended to cover tanks for gaseous fuels) or approval number according to UNECE Regulation No 67 (OJ L 76, 6.4.1970, p. 34): ¦ 3.2.15.2. Electronic engine management control unit for LPG fuelling 3.2.15.2.1. Make(s): ¦ 3.2.15.2.2. Type(s): ¦ 3.2.15.2.3. Emission-related adjustment possibilities: ¦ 3.2.15.3. Further documentation 3.2.15.3.1. Description of the safeguarding of the catalyst at switch-over from petrol to LPG or back: ¦ 3.2.15.3.2. System lay-out (electrical connections, vacuum connections compensation hoses, etc.): ¦ 3.2.15.3.3. Drawing of the symbol: ¦ 3.2.16. NG fuelling system: yes/no (6) 3.2.16.1. Type-approval number according to Directive 70/221/EEC (when the Directive will be amended to cover tanks for gaseous fuels) or approval number according to UNECE Regulation No 110 (OJ L 72, 14.3.2008, p. 113): ¦ 3.2.16.2. Electronic engine management control unit for NG fuelling 3.2.16.2.1. Make(s): ¦ 3.2.16.2.2. Type(s): ¦ 3.2.16.2.3. Emission-related adjustment possibilities: ¦ 3.2.16.3. Further documentation 3.2.16.3.1. Description of the safeguarding of the catalyst at switch-over from petrol to NG or back: ¦ 3.2.16.3.2. System lay-out (electrical connections, vacuum connections compensation hoses, etc.): ¦ 3.2.16.3.3. Drawing of the symbol: ¦ 3.2.17. Specific information related to gas fuelled engines for heavy-duty vehicles (in the case of systems laid out in a different manner, supply equivalent information) 3.2.17.1. Fuel: LPG/NG-H/NG-L/NG-HL (6) 3.2.17.2. Pressure regulator(s) or vaporiser/pressure regulator(s) (6) 3.2.17.2.1. Make(s): ¦ 3.2.17.2.2. Type(s): ¦ 3.2.17.2.3. Number of pressure reduction stages: ¦ 3.2.17.2.4. Pressure in final stage minimum: ¦.. kPa  maximum: ¦. kPa 3.2.17.2.5. Number of main adjustment points: ¦ 3.2.17.2.6. Number of idle adjustment points: ¦ 3.2.17.2.7. Type-approval number: ¦ 3.2.17.3. Fuelling system: mixing unit/gas injection/liquid injection/direct injection (6) 3.2.17.3.1. Mixture strength regulation: ¦ 3.2.17.3.2. System description and/or diagram and drawings: ¦ 3.2.17.3.3. Type-approval number: ¦ 3.2.17.4. Mixing unit 3.2.17.4.1. Number: ¦ 3.2.17.4.2. Make(s): ¦ 3.2.17.4.3. Type(s): ¦ 3.2.17.4.4. Location: ¦ 3.2.17.4.5. Adjustment possibilities: ¦ 3.2.17.4.6. Type-approval number: ¦ 3.2.17.5. Inlet manifold injection 3.2.17.5.1. Injection: single point/multipoint (6) 3.2.17.5.2. Injection: continuous/simultaneously timed/sequentially timed (6) 3.2.17.5.3. Injection equipment 3.2.17.5.3.1. Make(s): ¦ 3.2.17.5.3.2. Type(s): ¦ 3.2.17.5.3.3. Adjustment possibilities: ¦ 3.2.17.5.3.4. Type-approval number: ¦ 3.2.17.5.4. Supply pump (if applicable) 3.2.17.5.4.1. Make(s): ¦ 3.2.17.5.4.2. Type(s): ¦ 3.2.17.5.4.3. Type-approval number: ¦ 3.2.17.5.5. Injector(s) ¦ 3.2.17.5.5.1. Make(s): ¦ 3.2.17.5.5.2. Type(s): ¦ 3.2.17.5.5.3. Type-approval number: ¦ 3.2.17.6. Direct injection 3.2.17.6.1. Injection pump/pressure regulator (6) 3.2.17.6.1.1. Make(s): ¦ 3.2.17.6.1.2. Type(s): ¦ 3.2.17.6.1.3. Injection timing: ¦ 3.2.17.6.1.4. Type-approval number: ¦ 3.2.17.6.2. Injector(s) ¦ 3.2.17.6.2.1. Make(s): ¦ 3.2.17.6.2.2. Type(s): ¦ 3.2.17.6.2.3. Opening pressure or characteristic diagram (32): ¦ 3.2.17.6.2.4. Type-approval number: ¦ 3.2.17.7. Electronic control unit (ECU) 3.2.17.7.1. Make(s): ¦ 3.2.17.7.2. Type(s): ¦ 3.2.17.7.3. Adjustment possibilities: ¦ 3.2.17.7.4. Software calibration number(s): ¦ 3.2.17.8. NG fuel-specific equipment 3.2.17.8.1. Variant 1 (only in the case of approvals of engines for several specific fuel compositions) 3.2.17.8.1.1. Fuel composition: methane (CH4): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole ethane (C2H6): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole propane (C3H8): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole butane (C4H10): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole C5/C5+: basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole oxygen (O2): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole inert (N2, He, etc.): basis: ¦ ¦. % mole min. ¦. % mole max. ¦.. % mole 3.2.17.8.1.2. Injector(s) 3.2.17.8.1.2.1. Make(s): ¦ 3.2.17.8.1.2.2 Type(s): ¦ 3.2.17.8.1.3. Others (if applicable): ¦ 3.2.17.8.2. Variant 2 (only in the case of approvals for several specific fuel compositions) 3.3. Electric motor 3.3.1. Type (winding, excitation): ¦ 3.3.1.1. Maximum hourly output: ¦ ¦ kW 3.3.1.2. Operating voltage: ¦ ¦ V 3.3.2. Battery 3.3.2.1. Number of cells: ¦ 3.3.2.2. Mass: ¦ ¦ kg 3.3.2.3. Capacity: ¦ ¦ Ah (Amp-hours) 3.3.2.4. Position: ¦ 3.4. Engine or motor combination 3.4.1. Hybrid electric vehicle: yes/no (6) 3.4.2. Category of hybrid electric vehicle: off-vehicle charging/not off-vehicle charging: (6) 3.4.3. Operating mode switch: with/without (6) 3.4.3.1. Selectable modes 3.4.3.1.1. Pure electric: yes/no (6) 3.4.3.1.2. Pure fuel consuming: yes/no (6) 3.4.3.1.3. Hybrid modes: yes/no (6) (if yes, short description): ¦ 3.4.4. Description of the energy storage device: (battery, capacitor, flywheel/generator) 3.4.4.1. Make(s): ¦ 3.4.4.2. Type(s): ¦ 3.4.4.3. Identification number: ¦ 3.4.4.4. Kind of electrochemical couple: ¦ 3.4.4.5. Energy: ¦ (for battery: voltage and capacity Ah in 2 h, for capacitor: J, ¦) 3.4.4.6. Charger: on board/external/without (6) 3.4.5. Electric motor (describe each type of electric motor separately) 3.4.5.1. Make: ¦ 3.4.5.2. Type: ¦ 3.4.5.3. Primary use: traction motor/generator (6) 3.4.5.3.1. When used as traction motor: single-/multimotors (number) (6): ¦ 3.4.5.4. Maximum power: ¦ ¦ kW 3.4.5.5. Working principle 3.4.5.5.5.1 Direct current/alternating current/number of phases: ¦ 3.4.5.5.2. Separate excitation/series/compound (6) 3.4.5.5.3. Synchronous/asynchronous (6) 3.4.6. Control unit 3.4.6.1. Make(s): ¦ 3.4.6.2. Type(s): ¦ 3.4.6.3. Identification number: ¦ 3.4.7. Power controller 3.4.7.1. Make: ¦ 3.4.7.2. Type: ¦ 3.4.7.3. Identification number: ¦ 3.4.8. Vehicle electric range ¦ km according to Annex 7 of Regulation No 101): ¦ 3.4.9. Manufacturer's recommendation for preconditioning: ¦ 3.5. CO2 emissions/fuel consumption (35) (manufacturer's declared value) 3.5.1. CO2 mass emissions 3.5.1.1. CO2 mass emissions (urban conditions): ¦ ¦ g/km 3.5.1.2. CO2 mass emissions (extra-urban conditions): ¦ ¦ g/km 3.5.1.3. CO2 mass emissions (combined): ¦ ¦ g/km 3.5.2. Fuel consumption (provide details for each reference fuel tested) 3.5.2.1. Fuel consumption (urban conditions): ¦ ¦ l/100 km/m3/100 km (6) 3.5.2.2. Fuel consumption (extra-urban conditions): ¦ ¦ l/100 km/m3/100 km (6) 3.5.2.3. Fuel consumption (combined): ¦ ¦ l/100 km/m3/100 km (6) 3.6. Temperatures permitted by the manufacturer 3.6.1. Cooling system 3.6.1.1. Liquid cooling Maximum temperature at outlet: ¦ ¦ K 3.6.1.2. Air cooling 3.6.1.2.1. Reference point: ¦ 3.6.1.2.2. Maximum temperature at reference point: ¦ ¦ K 3.6.2. Maximum outlet temperature of the inlet intercooler: ¦ ¦ K 3.6.3. Maximum exhaust temperature at the point in the exhaust pipe(s) adjacent to the outer flange(s) of the exhaust manifold or turbocharger: ¦ ¦ K 3.6.4. Fuel temperature Minimum: ¦ ¦ K  maximum: ¦ ¦ K For diesel engines at injection pump inlet, for gas fuelled engines at pressure regulator final stage 3.6.5. Lubricant temperature Minimum: ¦. K  maximum: ¦ ¦ K 3.6.6. Fuel pressure Minimum: ¦ ¦ kPa  maximum: ¦ ¦ kPa At pressure regulator final stage, NG fuelled gas engines only. 3.7. Engine-driven equipment Power absorbed by the auxiliaries needed for operating the engine as specified in and under the operation conditions of Directive 80/1269/EEC, Annex I, Section 5.1.1. Equipment Power absorbed (kW) at various engine speeds Idle Low speed High speed Speed A (36) Speed B (36) Speed C (36) Ref. speed (37) P(a) Auxiliaries needed for operating the engine (to be subtracted from measured engine power) see Appendix 1, Section 6.1. 3.8. Lubrication system 3.8.1. Description of the system 3.8.1.1. Position of lubricant reservoir: ¦ 3.8.1.2. Feed system (by pump/injection into intake/mixing with fuel, etc.) (6) 3.8.2. Lubricating pump 3.8.2.1. Make(s): ¦ 3.8.2.2. Type(s): ¦ 3.8.3. Mixture with fuel 3.8.3.1. Percentage: ¦ 3.8.4. Oil cooler: yes/no (6) 3.8.4.1. Drawing(s): ¦ ¦ or 3.8.4.1.1. Make(s): ¦ 3.8.4.1.2. Type(s): ¦ 4. TRANSMISSION (38) 4.1. Drawing of the transmission: ¦ 4.2. Type (mechanical, hydraulic, electric, etc.): ¦ 4.2.1. A brief description of the electrical/electronic components (if any): ¦ 4.3. Moment of inertia of engine flywheel: ¦ 4.3.1. Additional moment of inertia with no gear engaged: ¦ 4.4. Clutch 4.4.1. Type: ¦ 4.4.2. Maximum torque conversion: ¦ 4.5. Gearbox 4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (6) 4.5.2. Location relative to the engine: ¦ 4.5.3. Method of control: ¦ 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT (39) 1 2 3 ¦ Minimum for CVT (39) Reverse 4.7. Maximum vehicle design speed (in km/h) (40): ¦ 4.8. Speedometer 4.8.1. Method of operation and description of drive mechanism: ¦ 4.8.2. Instrument constant: ¦ 4.8.3. Tolerance of the measuring mechanism (pursuant to item 2.1.3 of Annex II to Directive 75/443/EEC): ¦ 4.8.4. Overall transmission ratio (pursuant to item 2.1.2 of Annex II to Directive 75/443/EEC) or equivalent data: ¦ 4.8.5. Diagram of the speedometer scale or other forms of display: ¦ 4.9. Tachograph: yes/no (6) 4.9.1 Approval mark: ¦ 4.10. Differential lock: yes/no/optional (6) 5. AXLES 5.1. Description of each axle: ¦ 5.2. Make: ¦ 5.3. Type: ¦ 5.4. Position of retractable axle(s): ¦ 5.5. Position of loadable axle(s): ¦ 6. SUSPENSION 6.1. Drawing of the suspension arrangements: ¦ 6.2. Type and design of the suspension of each axle or group of axles or wheel: ¦ 6.2.1. Level adjustment: yes/no/optional (6) 6.2.2. A brief description of the electrical/electronic components (if any): ¦ 6.2.3. Air-suspension for driving axle(s): yes/no (6) 6.2.3.1. Suspension of driving axle(s) equivalent to air-suspension: yes/no (6) 6.2.3.2. Frequency and damping of the oscillation of the sprung mass: ¦ 6.2.4. Air-suspension for non-driving axle(s): yes/no (6) 6.2.4.1. Suspension of non-driving axle(s) equivalent to air-suspension: yes/no (6) 6.2.4.2. Frequency and damping of the oscillation of the sprung mass: ¦ 6.3. Characteristics of the springing parts of the suspension (design, characteristics of the materials and dimensions): ¦ 6.4. Stabilisers: yes/no/optional (6) 6.5. Shock absorbers: yes/no/optional (6) 6.6. Tyres and wheels 6.6.1. Tyre/wheel combination(s) (a) for tyres indicate size designation, load-capacity index, speed category symbol, rolling resistance in accordance with ISO 28580 (where applicable) (41); (b) for wheels indicate rim size(s) and off-set(s) 6.6.1.1. Axles 6.6.1.1.1. Axle 1: ¦ 6.6.1.1.2. Axle 2: ¦ etc. 6.6.1.2. Spare wheel, if any: ¦ 6.6.2. Upper and lower limits of rolling radii 6.6.2.1. Axle 1: ¦ 6.6.2.2. Axle 2: ¦ 6.6.2.3. Axle 3: ¦ 6.6.2.4. Axle 4: ¦ etc. 6.6.3. Tyre pressure(s) as recommended by the vehicle manufacturer: ¦ ¦ kPa 6.6.4. Chain/tyre/wheel combination on the front and/or rear axle that is suitable for the type of vehicle, as recommended by the manufacturer: ¦ 6.6.5. Brief description of temporary use spare unit (if any): ¦ 7. STEERING 7.1. Schematic diagram of steered axle(s) showing steering geometry: ¦ 7.2. Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): ¦ 7.2.2. Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable): ¦ 7.2.2.1. A brief description of the electrical/electronic components (if any): ¦ 7.2.3. Method of assistance (if any): ¦ 7.2.3.1. Method and diagram of operation, make(s) and type(s): ¦ 7.2.4. Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices influencing its steering behaviour: ¦ 7.2.5. Schematic diagram(s) of the steering control(s): ¦ 7.2.6. Range and method of adjustment (if any), of the steering control: ¦ 7.3. Maximum steering angle of the wheels 7.3.1. To the right: ¦ degrees; number of turns of the steering wheel (or equivalent data): ¦ 7.3.2. To the left: ¦ degrees; number of turns of the steering wheel (or equivalent data): ¦ 8. BRAKES (The following particulars, including means of identification, where applicable, are to be given) 8.1. Type and characteristics of the brakes as defined in point 1.6 of Annex I to Council Directive 71/320/EEC (OJ L 205, 6.9.1971, p. 37) including details and drawings of the drums, discs, hoses make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension: ¦ 8.2. Operating diagram, description and/or drawing of the braking system described in point 1.2 of Annex I to Directive 71/320/EEC including details and drawings of the transmission and controls: 8.2.1. Service braking system: ¦ 8.2.2. Secondary braking system: ¦ 8.2.3. Parking braking system: ¦ 8.2.4. Any additional braking system: ¦ 8.2.5. Break-away braking system: ¦ 8.3. Control and transmission of trailer braking systems in vehicles designed to tow a trailer: ¦ 8.4. Vehicle is equipped to tow a trailer with electric/pneumatic/hydraulic (6) service brakes: yes/no (6) 8.5. Anti-lock braking system: yes/no/optional (6) 8.5.1. For vehicles with anti-lock systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan: ¦ 8.6. Calculation and curves according to the Appendix to point 1.1.4.2 of the Appendix to Annex II to Directive 71/320/EEC or to the Appendix to Annex XI thereto, if applicable: ¦ 8.7. Description and/or drawing of the energy supply, also to be specified for power-assisted braking systems: ¦ 8.7.1. In the case of compressed-air braking systems, working pressure p2 in the pressure reservoir(s): ¦ 8.7.2. In the case of vacuum braking systems, the initial energy level in the reservoir(s): ¦ 8.8. Calculation of the braking system: Determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control: ¦ 8.9. Brief description of the braking system according to point 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC: ¦ 8.10. If claiming exemptions from the Type I and/or Type II or Type III tests, state the number of the report in accordance with Appendix 2 of Annex VII to Directive 71/320/EEC: ¦ 8.11. Particulars of the type(s) of endurance braking system(s): ¦ 9. BODYWORK 9.1. Type of bodywork using the codes defined in Part C of Annex II: ¦ 9.2. Materials used and methods of construction: ¦ 9.3. Occupant doors, latches and hinges 9.3.1. Door configuration and number of doors: ¦ 9.3.1.1. Dimensions, direction and maximum angle of opening: ¦ 9.3.2. Drawing of latches and hinges and of their position in the doors: ¦ 9.3.3. Technical description of latches and hinges: ¦ 9.3.4. Details, including dimensions, of entrances, steps and necessary handles where applicable: ¦ 9.4. Field of vision 9.4.1. Particulars of the primary reference marks in sufficient detail to enable them to be readily identified and the position of each in relation to the others and to the R-point to be verified: ¦ 9.4.2. Drawing(s) or photograph(s) showing the location of component parts within the 180o forward field of vision: ¦ 9.5. Windscreen and other windows 9.5.1. Windscreen 9.5.1.1. Materials used: ¦ 9.5.1.2. Method of mounting: ¦ 9.5.1.3. Angle of inclination: ¦ 9.5.1.4. Type-approval number(s): ¦ 9.5.1.5. Windscreen accessories and the position in which they are fitted together with a brief description of any electrical/electronic components involved: ¦ 9.5.2. Other windows 9.5.2.1. Materials used: ¦ 9.5.2.2. Type-approval number(s): ¦ 9.5.2.3. A brief description of the electrical/electronic components (if any) of the window lifting mechanism: ¦ 9.5.3. Opening roof glazing 9.5.3.1. Materials used: ¦ 9.5.3.2. Type-approval number(s): ¦ 9.5.4. Other glass panes 9.5.4.1. Materials used: ¦ 9.5.4.2. Type-approval number(s): ¦ 9.6. Windscreen wiper(s) 9.6.1. Detailed technical description (including photographs or drawings): ¦ 9.7. Windscreen washer 9.7.1. Detailed technical description (including photographs or drawings) or, if approved as separate technical unit, type-approval number: ¦ 9.8. Defrosting and demisting 9.8.1. Detailed technical description (including photographs or drawings): ¦ 9.8.2. Maximum electrical consumption: ¦ kW 9.9. Devices for indirect vision 9.9.1. Rear-view mirrors, stating for each mirror: 9.9.1.1. Make: ¦ 9.9.1.2. Type-approval mark: ¦ 9.9.1.3. Variant: ¦ 9.9.1.4. Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: ¦ 9.9.1.5. Details of the method of attachment including that part of the vehicle structure to which it is attached: ¦ 9.9.1.6. Optional equipment which may affect the rearward field of vision: ¦ 9.9.1.7. A brief description of the electronic components (if any) of the adjustment system: ¦ 9.9.2. Devices for indirect vision other than mirrors: ¦ 9.9.2.1. Type and characteristics (such as a complete description of the device): ¦ 9.9.2.1.1. In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour), image repetition frequency, luminance reach of the monitor: ¦ 9.9.2.1.2. Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EC type-approval mark has to be indicated on the drawings. 9.10. Interior arrangement 9.10.1. Interior protection for occupants 9.10.1.1. Layout drawing or photographs showing the position of the attached sections or views: ¦ 9.10.1.2. Photograph or drawing showing the reference zone including the exempted area referred to in point 2.3.1 of Annex I to Council Directive 74/60/EEC (OJ L 38, 11.2.1974, p. 2): ¦ 9.10.1.3. Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors), arrangement of controls, roof and opening roof, backrest, seats and the rear part of seats: ¦ 9.10.2. Arrangement and identification of controls, tell-tales and indicators 9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: ¦ 9.10.2.2. Photographs and/or drawings of the identification of controls, tell-tales and indicators and of the vehicle parts referred to in Annex II and III of Directive 78/316/EEC where relevant: ¦ 9.10.2.3. Summary table The vehicle is equipped with the following controls, indicators and tell-tales pursuant to Annexes II and III to Directive 78/316/EEC Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose Symbol No Device Control/indicator available (42) Identified by symbol (42) Where (43) Tell-tale available (42) Identified by symbol (42) Where (43) 1 Master light 2 Dipped-beam headlamps 3 Main-beam headlamps 4 Position (side) lamps 5 Front fog lamps 6 Rear fog lamp 7 Headlamp levelling device 8 Parking lamps 9 Direction indicators 10 Hazard warning 11 Windscreen wiper 12 Windscreen washer 13 Windscreen wiper and washer 14 Headlamp cleaning device 15 Windscreen demisting and defrosting 16 Rear window demisting and defrosting 17 Ventilating fan 18 Diesel pre-heat 19 Choke 20 Brake failure 21 Fuel level 22 Battery charging condition 23 Engine coolant temperature Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which shall be used if they are to be identified Symbol No Device Control/indicator available (44) Identified by symbol (44) Where (45) Tell-tale available (44) Identified by symbol (44) Where (45) 1 Parking brake 2 Rear window wiper 3 Rear window washer 4 Rear window wiper and washer 5 Intermittent windscreen wiper 6 Audible warning device (horn) 7 Front hood (bonnet) 8 Rear hood (boot) 9 Seat-belt 10 Engine oil pressure 11 Unleaded petrol ¦ ¦ ¦ 9.10.3. Seats 9.10.3.1. Number of seating positions (46): ¦ 9.10.3.1.1. Location and arrangement: ¦ 9.10.3.2. Seat(s) designated for use only when the vehicle is stationary: ¦ 9.10.3.3. Mass: ¦ 9.10.3.4. Characteristics: for seats not type-approved as components, description and drawings of 9.10.3.4.1. The seats and their anchorages: ¦ 9.10.3.4.2. The adjustment system: ¦ 9.10.3.4.3. The displacement and locking systems: ¦ 9.10.3.4.4. The seat-belt anchorages (if incorporated in the seat structure): ¦ 9.10.3.4.5. The parts of the vehicle used as anchorages: ¦ 9.10.3.5. Coordinates or drawing of the R-point (47) 9.10.3.5.1. Driver's seat: ¦ 9.10.3.5.2. All other seating positions: ¦ 9.10.3.6. Design torso angle 9.10.3.6.1. Driver's seat: ¦ 9.10.3.6.2. All other seating positions: ¦ 9.10.3.7. Range of seat adjustment 9.10.3.7.1. Driver's seat: ¦ 9.10.3.7.2. All other seating positions: ¦ 9.10.4. Head restraints 9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (6) 9.10.4.2. Type-approval number(s), if available: ¦ 9.10.4.3. For head restraints not yet approved 9.10.4.3.1. A detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: ¦ 9.10.4.3.2. In the case of a separate  head restraint 9.10.4.3.2.1. A detailed description of the structural zone to which the head restraint is intended to be fixed: ¦ 9.10.4.3.2.2. Dimensional drawings of the characteristic parts of the structure and the head restraint: ¦ 9.10.5. Heating systems for the passenger compartment 9.10.5.1. A brief description of the vehicle type with regard to the heating system if the heating system uses the heat of the engine cooling fluid: ¦ 9.10.5.2. A detailed description of the vehicle type with regard to the heating if the cooling air or the exhaust gases of the engine are used as heat source, including: 9.10.5.2.1. Layout drawing of the heating system showing its position in the vehicle: ¦ 9.10.5.2.2. Layout drawing of the heat exchanger for heating systems using the exhaust gases for heating, or of the parts where the heat exchange takes place (for heating systems using the engine cooling air for heating): ¦ 9.10.5.2.3. Sectional drawing of the heat exchanger or the parts respectively where the heat exchange takes place indicating the thickness of the wall, used materials and characteristics of the surface: ¦ 9.10.5.2.4. Specifications shall be given for further important components of the heating system such as, for example, the heater fan, with regard to their method of construction and technical data: ¦ 9.10.5.3. A brief description of the vehicle type with regard to the combustion heating system and the automatic control: ¦ 9.10.5.3.1. Layout drawing of the combustion heater, the air inlet system, the exhaust system, the fuel tank, the fuel supply system (including the valves) and the electrical connections showing their positions in the vehicle. 9.10.5.4. Maximum electrical consumption: ¦ ¦ kW 9.10.6. Components influencing the behaviour of the steering mechanism in the event of an impact 9.10.6.1. A detailed description, including photograph(s) and/or drawing(s), of the vehicle type with respect to the structure, the dimensions, the lines and the constituent materials of that part of the vehicle forward of the steering control, including those components designed to contribute to the absorption of energy in the event of an impact against the steering control: ¦ 9.10.6.2. Photograph(s) and/or drawing(s) of vehicle components other than those described in 9.10.6.1 as identified by the manufacturer in agreement with the technical service, as contributing to the behaviour of the steering mechanism in case of impact: ¦ 9.10.7. Burning behaviour of materials used in the interior construction of certain categories of motor vehicles 9.10.7.1. Material(s) used for the interior lining of the roof 9.10.7.1.1. Component type-approval number(s), if available: ¦ 9.10.7.1.2. For materials not approved 9.10.7.1.2.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.1.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.1.2.3. Type of coating (6): ¦ 9.10.7.1.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦ mm 9.10.7.2. Material(s) used for the rear and side walls 9.10.7.2.1. Component type-approval number(s), if available: ¦ 9.10.7.2.2. For materials not approved 9.10.7.2.2.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.2.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.2.2.3. Type of coating (6): ¦ 9.10.7.2.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦ mm 9.10.7.3. Material(s) used for the floor 9.10.7.3.1. Component type-approval number(s), if available: ¦ 9.10.7.3.2. For materials not approved 9.10.7.3.2.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.3.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.3.2.3. Type of coating (6): ¦ 9.10.7.3.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦ mm 9.10.7.4. Material(s) used for the upholstery of the seats 9.10.7.4.1. Component type-approval number(s), if available: ¦ 9.10.7.4.2. For materials not approved 9.10.7.4.2.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.4.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.4.2.3. Type of coating (6): ¦ 9.10.7.4.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦ mm 9.10.7.5. Material(s) used for the heating and ventilation pipes 9.10.7.5.1. Component type-approval number(s), if available: ¦ 9.10.7.5.2. For materials not approved 9.10.7.5.2.1. Base material(s)/designation: ¦ ¦/. ¦.. 9.10.7.5.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.5.2.3. Type of coating (6): ¦ 9.10.7.5.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦.mm 9.10.7.6. Material(s) used for luggage racks 9.10.7.6.1. Component type-approval number(s), if available: ¦ 9.10.7.6.2. For materials not approved 9.10.7.6.2.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.6.2.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.6.2.3. Type of coating (6): ¦ 9.10.7.6.2.4. Maximum/minimum thickness: ¦ ¦/ ¦ ¦ mm 9.10.7.7. Material(s) used for other purposes 9.10.7.7.1. Intended purposes: ¦ 9.10.7.7.2. Component type-approval number(s), if available: ¦ 9.10.7.7.3. For materials not approved 9.10.7.7.3.1. Base material(s)/designation: ¦ ¦/ ¦ ¦ 9.10.7.7.3.2. Composite/single (6) material, number of layers (6): ¦ 9.10.7.7.3.3. Type of coating (6): ¦ 9.10.7.7.3.4. Maximum/minimum thickness: ¦./ ¦. mm 9.10.7.8. Components approved as complete devices (seats, separation walls, luggage racks, etc.) 9.10.7.8.1. Component type-approval number(s): ¦ 9.10.7.8.2. For the complete device: seat, separation wall, luggage racks, etc. (6) 9.10.8 Gas used as refrigerant in the air-conditioning system: ¦ 9.10.8.1 The air-conditioning system is designed to contain fluorinated greenhouse gases with global warming potential higher than 150: yes/no (6) 9.10.8.2. If yes, fill in the following sections 9.10.8.2.1. Drawing and brief description of the air-conditioning system, including the reference or part number and material of the leak components; 9.10.8.2.2. Leakage of the air-conditioning system 9.10.8.2.4. Reference or part number and material of the components of the system and information about the test (e.g. test report number, approval number, etc.): ¦ 9.10.8.3. Overall leakage in g/year of the entire system: ¦ 9.11. External projections 9.11.1. General arrangement (drawing or photographs) indicating the position of the attached sections and views: 9.11.2. Drawings and/or photographs, for example, and where relevant, of the door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, decorative trim, badges, emblems and recesses and any other external projections and parts of the exterior surface which can be regarded as critical (e.g. lighting equipment). If the parts listed in the previous sentence are not critical, for documentation purposes they may be replaced by photographs, accompanied if necessary by dimensional details and/or text: 9.11.3. Drawings of parts of the external surface in accordance with Annex I, item 6.9.1 to Directive 74/483/EEC: ¦ 9.11.4. Drawing of bumpers: ¦ 9.11.5. Drawing of the floor line: ¦ 9.12. Safety belts and/or other restraint systems 9.12.1. Number and position of safety belts and restraint systems and seats on which they can be used (L = left-hand side, R = right-hand side, C = centre) Complete EC type-approval mark Variant, if applicable Belt adjustment device for height (indicate yes/no/optional) First row of seats L C R Second row of seats (48) L C R 9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional) (L = left-hand side, R = right-hand side, C = centre) Front airbag Side airbag Belt pre-loading device First row of seats L C R Second row of seats (49) L C R 9.12.3. Number and position of safety belt anchorages and proof of compliance with Directive 76/115/EEC, (i.e. type-approval number or test report): ¦ 9.12.4. A brief description of the electrical/electronic components (if any): ¦ 9.13. Safety belt anchorages 9.13.1. Photographs and/or drawings of the bodywork showing the position and dimensions of the actual and the effective anchorages including the R-points: ¦ 9.13.2. Drawings of the belt anchorages and parts of the vehicle structure where they are attached (with the material indication): ¦ 9.13.3. Designation of the types (50) of safety belt authorised for fitting to the anchorages with which the vehicle is equipped Anchorage location Vehicle structure Seat structure First row of seats Right-hand seat Lower anchorages outboard inboard Upper anchorages Centre seat Lower anchorages right left Upper anchorages Left-hand seat Lower anchorages outboard inboard Upper anchorages Second row of seats (51) Right-hand seat Lower anchorages outboard inboard Upper anchorages Centre seat Lower anchorages right left Upper anchorages Left-hand seat Lower anchorages outboard inboard Upper anchorages 9.13.4. Description of a particular type of safety belt where an anchorage is located in the seat backrest or incorporates an energy dissipating device: ¦ 9.14. Space for mounting rear registration plates (give range where appropriate, drawings may be used where applicable) 9.14.1. Height above road surface, upper edge: ¦ 9.14.2. Height above road surface, lower edge: ¦ 9.14.3. Distance of the centre line from the longitudinal median plane of the vehicle: ¦ 9.14.4. Distance from the left vehicle edge: ¦ 9.14.5. Dimensions (length x width): ¦ 9.14.6. Inclination of the plane to the vertical: ¦ 9.14.7. Angle of visibility in the horizontal plane: ¦ 9.15. Rear under-run protection 9.15.0. Presence: yes/no/incomplete (6) 9.15.1. Drawing of the vehicle parts relevant to the rear under-run protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the widest rear axle, drawing of the mounting and/or fitting of the rear under-run protection. If the under-run protection is not a special device, the drawing shall clearly show that the required dimensions are met: ¦ 9.15.2. In case of a special device, full description and/or drawing of the rear under-run protection (including mountings and fittings), or, if approved as separate technical unit, type-approval number: ¦ 9.16. Wheel guards 9.16.1. Brief description of the vehicle with regard to its wheel guards: ¦ 9.16.2. Detailed drawings of the wheel guards and their position on the vehicle showing the dimensions specified in Figure 1 of Annex I to Directive 78/549/EEC and taking account of the extremes of tyre/wheel combinations: ¦ 9.17. Statutory plates 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: ¦ 9.17.2. Photographs and/or drawings of the statutory plate and inscriptions (completed example with dimensions): ¦ 9.17.3. Photographs and/or drawings of the vehicle identification number (completed example with dimensions): ¦ 9.17.4. Manufacturer's declaration of compliance with the requirements set out in point 3.1.1.1 of Annex to Council Directive 76/114/EEC (OJ L 24, 30.1.1976, p. 1) 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5.3 of ISO Standard 3779-1983 shall be explained: ¦ 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5.4 of ISO Standard 3779-1983 these characters shall be indicated: ¦ 9.18. Radio interference/electromagnetic compatibility 9.18.1. Description and drawings/photographs of the shapes and constituent materials of the part of the body forming the engine compartment and the part of the passenger compartment nearest to it: ¦ 9.18.2. Drawings or photographs of the position of metal components housed in the engine compartment (e.g. heating appliances, spare wheel, air filter, steering mechanism, etc.): ¦ 9.18.3. Table and drawing of radio-interference control equipment: ¦ 9.18.4. Particulars of the nominal value of the direct current resistance, and, in the case of resistive ignition cables, of their nominal resistance per metre: ¦ 9.19. Lateral protection 9.19.0. Presence: yes/no/incomplete (6) 9.19.1. Drawing of the vehicle parts relevant to the lateral protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the axle(s), drawing of the mountings and/or the fittings of lateral protection device(s). If the lateral protection is achieved without lateral protection device(s) the drawing shall clearly show that the required dimensions are met: ¦ 9.19.2. In the case of lateral protection device(s), full description and/or drawing of such device(s) (including mountings and fittings) or its/their component type-approval number(s): ¦ 9.20. Spray-suppression system 9.20.0. Presence: yes/no/incomplete (6) 9.20.1. Brief description of the vehicle with regard to its spray-suppression system and the constituent components: ¦ 9.20.2. Detailed drawings of the spray-suppression system and its position on the vehicle showing the dimensions specified in the figures in Annex III to Directive 91/226/EEC and taking account of the extremes of tyre/wheel combinations: ¦ 9.20.3. Type-approval number(s) of spray-suppression device(s), if available: ¦ 9.21. Side-impact resistance 9.21.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the lines and the constituent materials of the side walls of the passenger compartment (exterior and interior), including specific details of the protection system, where applicable: ¦ 9.22. Front under-run protection 9.22.0. Presence: yes/no/incomplete (6) 9.22.1. Drawing of the vehicle parts relevant to the front under-run protection, i.e. drawing of the vehicle and/or chassis with position and mounting and/or fitting of the front under-run protection. If the under-run protection is no special device, the drawing shall clearly show that the required dimensions are met: ¦ 9.22.2. In the case of special device, full description and/or drawing of the front under-run protection (including mountings and fittings), or, if approved as a separate technical unit, type-approval number: ¦ 9.23. Pedestrian protection 9.23.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the relevant reference lines and the constituent materials of the frontal part of the vehicle (interior and exterior), including detail of any active protection system installed. 9.24. Frontal protection systems 9.24.1. Detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the relevant reference lines and the constituent materials of the frontal protection system and the frontal part of the vehicle. 9.24.2. Detailed description, including photographs and/or drawings, of the method of fitting the frontal protection system to the vehicle (provide bolt dimensions and required torques). 9.24.3. Type-approval mark (if available): ¦ 10. LIGHTING AND LIGHT SIGNALLING DEVICES 10.1. Table of all devices: number, make, model, type-approval mark, maximum intensity of main-beam headlamps, colour, tell-tale: ¦ 10.2. Drawing of the position of lighting and light signalling devices: ¦ 10.3. For every lamp and reflector specified in Council Directive 76/756/EEC (OJ L 262, 27.9.1976, p. 1) supply the following information (in writing and/or by diagram) 10.3.1. Drawing showing the extent of the illuminating surface: ¦ 10.3.2. Method used for the definition of the apparent surface in accordance with paragraph 2.10 of UNECE Regulation No 48 (OJ L 137, 30.5.2007, p. 1): ¦ 10.3.3. Axis of reference and centre of reference: ¦ 10.3.4. Method of operation of concealable lamps: ¦ 10.3.5. Any specific mounting and wiring provisions: ¦ 10.4. Dipped beam lamps: normal orientation in accordance to paragraph 6.2.6.1 of UNECE Regulation No 48: 10.4.1. Value of initial adjustment: ¦ 10.4.2. Location of indication: ¦ 10.4.3. Description/drawing (6) and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable): Applicable only for vehicles with headlamp levelling device 10.4.4. Control device: 10.4.5. Reference marks: 10.4.6. Marks assigned for loading conditions: 10.5. A brief description of electrical/electronic components other than lamps (if any): ¦ 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: ¦ 11.2. Characteristics D, U, S and V of the coupling device(s) fitted or minimal characteristics D, U, S and V of the coupling device(s) to be fitted: ¦ ¦ daN 11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: ¦ 11.4. Information of the fitting of special towing brackets or mounting plates: ¦ 11.5. Type-approval number(s): ¦ 12. MISCELLANEOUS 12.1. Audible warning device(s) 12.1.1. Location, method of affixing, placement and orientation of the device(s), with dimensions: ¦ 12.1.2. Number of device(s): ¦ 12.1.3. Type-approval number(s): ¦ 12.1.4. Electrical/pneumatic (6) circuit diagram: ¦ 12.1.5. Rated voltage or pressure: ¦ 12.1.6. Drawing of the mounting device: ¦ 12.2. Devices to prevent unauthorised use of the vehicle 12.2.1. Protective device 12.2.1.1. A detailed description of the vehicle type with regard to the arrangement and design of the control or of the unit on which the protective device acts: ¦ 12.2.1.2. Drawings of the protective device and of its mounting on the vehicle: ¦ 12.2.1.3. A technical description of the device: ¦ 12.2.1.4. Details of the lock combinations used: ¦ 12.2.1.5. Vehicle immobiliser 12.2.1.5.1. Type-approval number, if available: ¦ 12.2.1.5.2. For immobilisers not yet approved 12.2.1.5.2.1. A detailed technical description of the vehicle immobiliser and of the measures taken against inadvertent activation: ¦ 12.2.1.5.2.2. The system(s) on which the vehicle immobiliser acts: ¦ 12.2.1.5.2.3. Number of effective interchangeable codes, if applicable: ¦ 12.2.2. Alarm system (if any) 12.2.2.1. Type-approval number, if available: ¦ 12.2.2.2. For alarm systems not yet approved 12.2.2.2.1. A detailed description of the alarm system and of the vehicle parts related to the alarm system installed: ¦ 12.2.2.2.2. A list of the main components comprising the alarm system: ¦ 12.2.3. A brief description of the electrical/electronic components (if any): ¦ 12.3. Towing device(s) 12.3.1. Front: Hook/eye/other (6) 12.3.2. Rear: Hook/eye/other/none (6) 12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s): ¦ 12.4. Details of any non-engine related devices designed to influence fuel consumption (if not covered by other items): ¦ 12.5. Details of any non-engine related devices designed to reduce noise (if not covered by other items): ¦ 12.6. Speed limitation devices 12.6.1. Manufacturer(s): ¦ 12.6.2. Type(s): ¦ 12.6.3. Type-approval number(s), if available: ¦ 12.6.4. Speed or range of speeds at which the speed limitation may be set: ¦ ¦ km/h 12.7. Table of installation and use of RF transmitters in the vehicle(s), if applicable: ¦ Frequency bands (Hz) Maximum output power (W) Antenna position at vehicle, specific conditions for installation and/or use The applicant for type-approval shall also supply, where appropriate: Appendix 1 A list containing make and type of all electrical and/or electronic components concerned by Commission Directive 72/245/EEC (OJ L 152, 6.7.1972, p. 15). Appendix 2 Schematics or drawing of the general arrangement of electrical and/or electronic components concerned by Directive 72/245/EEC and the general wiring harness arrangement. Appendix 3 Description of vehicle chosen to represent the type Body style: Left- or right-hand drive (6) Wheelbase: Appendix 4 Relevant test report(s) supplied by the manufacturer or approved/recognised laboratories for the purpose of drawing up the type-approval certificate 12.7.1. Vehicle equipped with a 24 GHz short-range radar equipment: yes/no (6) 13. SPECIAL PROVISIONS FOR BUSES AND COACHES 13.1. Class of vehicle: Class I/Class II/Class III/Class A/Class B (6) 13.1.1. Type-approval number of bodywork approved as a separate technical unit: ¦ 13.1.2. Chassis types where the type-approved bodywork can be installed (manufacturer(s), and types of incomplete vehicle): ¦ 13.2. Area for passengers (m2) 13.2.1. Total (S0): ¦ 13.2.2. Upper deck (S0a) (6): ¦ 13.2.3. Lower deck (S0b) (6): ¦ 13.2.4. For standing passengers (S1): ¦ 13.3. Number of passengers (seated and standing) 13.3.1. Total (N): ¦ 13.3.2. Upper deck (Na) (6): ¦ 13.3.3. Lower deck (Nb) (6): ¦ 13.4. Number of passengers seated 13.4.1. Total (A): ¦ 13.4.2. Upper deck (Aa) (6): ¦ 13.4.3. Lower deck (Ab) (6): ¦ 13.4.4. Number of wheelchair positions for category M2 and M3 vehicles: ¦ 13.5. Number of service doors: ¦ 13.6. Number of emergency exits (doors, windows, escape hatches, intercommunication staircase and half staircase): ¦ 13.6.1. Total: ¦ 13.6.2. Upper deck (6): ¦ 13.6.3. Lower deck (6): ¦ 13.7. Volume of luggage compartments (m3): ¦ 13.8. Area of luggage transportation on the roof (m2): ¦ 13.9. Technical devices facilitating the access to vehicles (e.g. ramp, lifting platform, kneeling system), if fitted: ¦ 13.10. Strength of superstructure 13.10.1. Type-approval number, if available: ¦ 13.10.2. For superstructures not yet approved 13.10.2.1. Detailed description of the superstructure of the vehicle type including its dimensions, configuration and constituent materials and its attachment to any chassis frame: ¦ 13.10.2.2. Drawings of the vehicle and those parts of its interior arrangement which have an influence on the strength of the superstructure or on the residual space: ¦ 13.10.2.3. Position of centre of gravity of the vehicle in running order in the longitudinal, transverse and vertical directions: ¦ 13.10.2.4. Maximum distance between the centre lines of the outboard passenger seats: ¦ 13.11. Points of Directive 2001/85/EC of the European parliament and of the Council (OJ L 42, 13.2.2002, p. 1) to be accomplished and demonstrated for this technical unit: ¦ 14. SPECIAL PROVISIONS FOR VEHICLES INTENDED FOR THE TRANSPORT OF DANGEROUS GOODS 14.1. Electrical equipment according to Council Directive 94/55/EC (OJ L 319, 12.12.1994, p. 1) 14.1.1. Protection against overheating of conductors: ¦ 14.1.2. Type of circuit breaker: ¦ 14.1.3. Type and operation of battery master switch: ¦ 14.1.4. Description and location of safety barrier for tachograph: ¦ 14.1.5. Description of permanently energised installations. Indicate the EN standard applied: ¦ 14.1.6. Construction and protection of electrical installation situated to the rear of the driver's compartment: ¦ 14.2. Prevention of fire risks 14.2.1. Type of not readily flammable material in the driver's compartment: ¦ 14.2.2. Type of heat shield behind the driver's compartment (if applicable): ¦ 14.2.3. Position and heat protection of engine: ¦ 14.2.4. Position and heat protection of the exhaust system: ¦ 14.2.5. Type and design of the endurance braking systems heat protection: ¦ 14.2.6. Type, design and position of combustion heaters: ¦ 14.3. Special requirements for bodywork, if any, according to Directive 94/55/EC 14.3.1. Description of measures to comply with the requirements for Type EX/II and Type EX/III vehicles: ¦ 14.3.2. In the case of Type EX/III vehicles, resistance against heat from the outside: ¦ 15. REUSABILITY, RECYCLABILITY AND RECOVERABILITY 15.1. Version to which the reference vehicle belongs: ¦ 15.2. Mass of the reference vehicle with bodywork or mass of the chassis with cab, without bodywork and/or coupling device if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted) without driver: ¦ 15.3. Mass of materials of the reference vehicle: ¦ 15.3.1. Mass of material taken into account at the pre-treatment step (52): ¦ 15.3.2. Mass of the material taken into account at the dismantling step (52): ¦ 15.3.3. Mass of material taken into account at the non-metallic residue treatment step, considered as recyclable (52): ¦ 15.3.4. Mass of material taken into account at the non-metallic residue treatment step, considered as energy recoverable (52): ¦ 15.3.5. Materials breakdown (52): ¦ 15.3.6. Total mass of materials, which are reusable and/or recyclable: ¦ 15.3.7. Total mass of materials, which are reusable and/or recoverable: ¦ 15.4. Rates 15.4.1. Recyclability rate Rcyc  (%): ¦ 15.4.2. Recoverability rate Rcov  (%): ¦ 16. ACCESS TO VEHICLE REPAIR AND MAINTENANCE INFORMATION 16.1. Address of principal website for access to vehicle repair and maintenance information: ¦ 16.1.1. Date from which it is available (no later than 6 months from the date of type-approval): ¦ 16.2. Terms and conditions of access to website: ¦ 16.3. Format of the vehicle repair and maintenance information accessible through website: ¦ Explanatory notes (1) If a part has been type-approved, that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or drawings. For each item for which drawings or photographs shall be attached, give numbers of the corresponding attached documents. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ?  (e.g. ABC??123??). (3) Classified according to the definitions set out in Part A of Annex II. (4) Designation according to EN 10027-1: 2005. If that is not possible, the following information shall be provided:  description of the material,  yield point,  ultimate tensile stress,  elongation (in %),  Brinell hardness. (5) Forward control  as defined in point 2.7 of Annex I to Council Directive 74/297/EEC (OJ L 165, 20.6.1974, p. 16). (6) Delete where not applicable (there are cases where nothing needs to be deleted when more than one entry is applicable). (7) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated. (8) Standard ISO 612: 1978  Road vehicles  Dimensions of motor vehicles and towed vehicles  terms and definitions. (9) (g1) Motor vehicle and drawbar trailer: term No 6.4.1. Semi-trailer and centre-axle trailer: term No 6.4.2. Note: In the case of a centre-axle trailer, the axis of the coupling shall be considered as the foremost axle. (10) (g2) Term No 6.19.2. (11) (g3) Term No 6.20. (12) (g4) Term No 6.5. (13) (g5) Term No 6.1 and for vehicles other than those of category M1: point 2.4.1 of Annex I to Directive 97/27/EC of the European Parliament and of the Council (OJ L 233, 25.8.1997, p. 1). In the case of trailers, the lengths shall be specified as mentioned in term No 6.1.2 of Standard ISO 612: 1978. (14) (g6) Term No 6.17. (15) (g7) Term No 6.2 and for vehicles other than those of category M1: point 2.4.2 of Annex I to Directive 97/27/EC. (16) (g8) Term No 6.3 and for vehicles other than those of category M1: point 2.4.3 of Annex I to Directive 97/27/EC. (17) (g9) Term No 6.6. (18) (g10) Term No 6.10. (19) (g11) Term No 6.7. (20) (g12) Term No 6.11. (21) (g13) Term No 6.18.1. (22) (g14) Term No 6.9. (23) The mass of the driver and, if applicable, of the crew member is assessed at 75 kg (subdivided into 68 kg occupant mass and 7 kg luggage mass according to ISO Standard 2416  1992), the fuel tank is filled to 90 % and the other liquid containing systems (except those for used water) to 100 % of the capacity specified by the manufacturer. (24) For trailers or semi-trailers, and for vehicles coupled with a trailer or a semi-trailer, which exert a significant vertical load on the coupling device or the fifth wheel, this load, divided by standard acceleration of gravity, is included in the maximum technically permissible mass. (25) Please fill in here the upper and lower values for each variant. (26) Coupling overhang  is the horizontal distance between the coupling for centre-axle trailers and the centreline of the rear axle(s). (27) Only for the purpose of definition of off-road vehicles. (28) Set out in such a way as to make the actual value clear for each technical configuration of the vehicle type. (29) In the case of a vehicle that can run either on petrol, diesel, etc., or also in combination with another fuel, items shall be repeated. In the case of non-conventional engines and systems, particulars equivalent to those referred to here shall be supplied by the manufacturer. (30) This figure shall be rounded off to the nearest tenth of a millimetre. (31) This value shall be calculated (Ã = 3,1416) and rounded off to the nearest cm3. (32) Specify the tolerance. (33) Determined in accordance with the requirements of Council Directive 80/1269/EEC (OJ L 375, 31.12.1980, p. 46). (34) Vehicles can be fuelled with both petrol and a gaseous fuel but, where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol, will be regarded for the test as vehicles which can only run a gaseous fuel. (35) Determined in accordance with the requirements of Council Directive 80/1268/EEC (OJ L 375, 31.12.1980, p. 36). (36) ESC test. (37) ETC test only. (38) The specified particulars are to be given for any proposed variants. (39) Continuously variable transmission. (40) With respect to trailers, maximum speed permitted by the manufacturer. (41) For tyres of category Z intended to be fitted on vehicles whose maximum speed exceeds 300 km/h equivalent information shall be provided. (42) x = yes  = no or not separately available o = optional. (43) d = directly on control, indicator or tell-tale c = in close vicinity. (44) x = yes  = no or not separately available o = optional. (45) d = directly on control, indicator or tell-tale c = in close vicinity. (46) The number of seating positions to be mentioned shall be the one when the vehicle is in motion. A range can be specified in case of modular arrangement. (47) R-point  or seating reference point  means a design point defined by the vehicle manufacturer for each seating position and established with respect to the three-dimensional reference system as specified in Annex III to Council Directive 77/649/EEC (OJ L 267, 19.10.1977, p. 1). (48) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (49) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle (50) For symbols and marks to be used, see Annex III, items 1.1.3 and 1.1.4 to Council Directive 77/541/EEC (OJ L 220, 29.8.1977, p. 95). In the case of S  type belts, specify the nature of the type(s). (51) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (52) These terms are defined in the standard ISO 22628: 2002  Road vehicles  recyclability and recoverability  calculation method. ANNEX II ANNEX III INFORMATION DOCUMENT FOR THE PURPOSE OF EC TYPE-APPROVAL OF VEHICLES (For explanatory notes, please refer to last page of Annex I) PART I The following information shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4, or on a folder of A4 format. Photographs, if any, shall show sufficient detail. A. Categories M and N 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (b): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (c): ¦ 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: ¦ 0.5. Name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: ¦ 1.3. Number of axles and wheels: ¦ 1.3.1. Number and position of axles with twin wheels: ¦ 1.3.2. Number and position of steered axles: ¦ 1.3.3. Powered axles (number, position, interconnection): ¦ 1.4. Chassis (if any) (overall drawing): ¦ 1.6. Position and arrangement of the engine: ¦ 1.8. Hand of drive: left/right (1) 1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic 2. MASSES AND DIMENSIONS (f)(g) (in kg and mm) (Refer to drawing where applicable) 2.1. Wheelbase(s) (fully loaded) (g1): 2.1.1. Two-axle vehicles: ¦ 2.1.2. Vehicles with three or more axles 2.1.2.1. Axle spacing between consecutive axles going from the foremost to the rearmost axle: ¦ 2.1.2.2. Total axle spacing: ¦ 2.3.1. Track of each steered axle (g4): ¦ 2.3.2. Track of all other axles (g4): ¦ 2.4. Range of vehicle dimensions (overall) 2.4.1. For chassis without bodywork 2.4.1.1. Length (g5): ¦ 2.4.1.1.1. Maximum permissible length: ¦ 2.4.1.1.2. Minimum permissible length: ¦ 2.4.1.2. Width (g7): ¦ 2.4.1.2.1. Maximum permissible width: ¦ 2.4.1.2.2. Minimum permissible width: ¦ 2.4.1.3. Height (in running order) (g8) (for suspensions adjustable for height, indicate normal running position): ¦ 2.4.2. For chassis with bodywork 2.4.2.1. Length (g5): ¦ 2.4.2.1.1. Length of the loading area: ¦ 2.4.2.2. Width (g7): ¦ 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature transport of goods): ¦ 2.4.2.3. Height (in running order) (g8) (for suspensions adjustable for height, indicate normal running position): ¦ 2.6. Mass in running order Mass of the vehicle with bodywork and, in the case of a towing vehicle of a category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device, if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (h) (maximum and minimum for each variant): ¦ 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): ¦ 2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: ¦ 2.8. Technically permissible maximum laden mass stated by the manufacturer (i)(3): ¦ 2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (3): ¦ 2.9. Technically permissible maximum mass on each axle: ¦ 2.10. Technically permissible maximum mass on each axle group: ¦ 2.11. Technically permissible maximum towable mass of the motor vehicle in case of 2.11.1. Drawbar trailer: ¦ 2.11.2. Semi-trailer: ¦ 2.11.3. Centre-axle trailer: ¦ 2.11.4. Technically permissible maximum mass of the combination (3): ¦ 2.11.6. Maximum mass of unbraked trailer: ¦ 2.12. Technically permissible maximum static vertical load/mass on the vehicle's coupling point: ¦ 2.12.1. Of the motor vehicle: ¦ 2.16. Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC) 2.16.1. Intended registration/in service maximum permissible laden mass (several entries possible for each technical configuration (5)): ¦ 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (several entries possible for each technical configuration (5)): ¦ 2.16.3. Intended registration/in service maximum permissible mass on each axle group (several entries possible for each technical configuration (5)): ¦ 2.16.4. Intended registration/in service maximum permissible towable mass (several entries possible for each technical configuration (5)): ¦ 2.16.5. Intended registration/in service maximum permissible mass of the combination (several entries possible for each technical configuration (5)): ¦ 3. POWER PLANT (k) 3.1. Manufacturer of the engine: ¦ 3.1.1. Manufacturer's engine code (as marked on the engine or other means of identification): ¦ 3.1.2. Approval number (if appropriate) including fuel identification marking: ¦ (heavy-duty vehicles only) 3.2. Internal combustion engine 3.2.1.1. Working principle: positive ignition/compression ignition (1) Cycle: four stroke/two stroke/rotary (1) 3.2.1.2. Number and arrangement of cylinders: ¦ 3.2.1.3. Engine capacity (m): ¦ ¦ cm3 3.2.1.6. Normal engine idling speed (2): ¦ ¦ min-1 3.2.1.8. Maximum net power (n): ¦ ¦ kW at ¦ ¦ min-1 (manufacturer's declared value) 3.2.2.1. Light-duty vehicles: Diesel/Petrol/LPG/NG or Biomethane/Ethanol (E 85)/Biodiesel/Hydrogen (1) (6) 3.2.2.2. Heavy-duty vehicles: Diesel/Petrol/LPG/NG-H/NG-L/NG-HL/Ethanol (1) (6) 3.2.2.4. Vehicle fuel type: Mono fuel, Bi fuel, Flex fuel (1) 3.2.2.5. Maximum amount of biofuel acceptable in fuel (manufacturer's declared value): ¦ ¦ % by volume 3.2.3. Fuel tank(s) 3.2.3.1. Service fuel tank(s) 3.2.3.1.1. Number and capacity of each tank: ¦ 3.2.3.2. Reserve fuel tank(s) 3.2.3.2.1. Number and capacity of each tank: ¦ 3.2.4. Fuel feed 3.2.4.1. By carburettor(s): yes/no (1) 3.2.4.2. By fuel injection (compression ignition only): yes/no (1) 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (1) 3.2.4.3. By fuel injection (positive ignition only): yes/no (1) 3.2.7. Cooling system: liquid/air (1) 3.2.8. Intake system 3.2.8.1. Pressure charger: yes/no (1) 3.2.8.2. Intercooler: yes/no (1) 3.2.9. Exhaust system 3.2.9.4. Type, marking of exhaust silencer(s): ¦ Where relevant for exterior noise, reducing measures in the engine compartment and on the engine: ¦ 3.2.9.5. Location of the exhaust outlet: ¦ 3.2.12. Measures taken against air pollution 3.2.12.2. Additional pollution control devices (if any, and if not covered by another heading) 3.2.12.2.1. Catalytic converter: yes/no (1) 3.2.12.2.1.11. Regeneration systems/method of exhaust after-treatment systems, description: ¦ 3.2.12.2.1.11.6. Consumable reagents: yes/no (1) 3.2.12.2.1.11.7. Type and concentration of reagent needed for catalytic action: ¦ 3.2.12.2.2. Oxygen sensor: yes/no (1) 3.2.12.2.3. Air injection: yes/no (1) 3.2.12.2.4. Exhaust gas recirculation: yes/no (1) 3.2.12.2.5. Evaporative emissions control system: yes/no (1) 3.2.12.2.6. Particulate trap: yes/no (1) 3.2.12.2.7. On-board-diagnostic (OBD) system: yes/no (1) 3.2.12.2.8. Other systems (description and operation): ¦ 3.2.12.2.9. Torque limiter: yes/no (1) 3.2.13.1. Location of the absorption coefficient symbol (compression ignition engines only): ¦ 3.2.15. LPG fuelling system: yes/no (1) 3.2.16. NG fuelling system: yes/no (1) 3.3. Electric motor 3.3.1. Type (winding, excitation): ¦ 3.3.1.1. Maximum hourly output: ¦ ¦ kW 3.3.1.2. Operating voltage: ¦ ¦ V 3.3.2. Battery 3.3.2.4. Position: ¦ 3.4. Engine or motor combination 3.4.1. Hybrid electric vehicle: yes/no (1) 3.4.2. Category of hybrid electric vehicle: off-vehicle charging/not off-vehicle charging: (1) 3.6.5. Lubricant temperature Minimum: ¦ ¦ K Maximum: ¦ ¦ K 4. TRANSMISSION (p) 4.2. Type (mechanical, hydraulic, electric, etc.): ¦ 4.5. Gearbox 4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (1) 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT 1 2 3 ... Minimum for CVT Reverse 4.7. Maximum vehicle design speed (in km/h) (q) 4.9. Tachograph: yes/no (1) 4.9.1 Approval mark: ¦ 5. AXLES 5.1. Description of each axle: ¦ 5.2. Make: ¦ 5.3. Type: ¦ 5.4. Position of retractable axle(s): ¦ 5.5. Position of loadable axle(s): ¦ 6. SUSPENSION 6.2. Type and design of the suspension of each axle or wheel: ¦ 6.2.1. Level adjustment: yes/no/optional (1) 6.2.3. Air-suspension for driving axle(s): yes/no (1) 6.2.3.1. Suspension of driving axle equivalent to air-suspension: yes/no (1) 6.2.4. Air-suspension for non-driving axle(s): yes/no (1) 6.2.4.1. Suspension of non-driving axle(s) equivalent to air-suspension: yes/no (1) 6.6.1. Tyre/wheel combination(s) (a) for tyres indicate size designation, load-capacity index, speed category symbol, rolling resistance in accordance with ISO 28580 (where applicable) (r); (b) for wheels indicate rim size(s) and off-set(s) 6.6.1.1. Axles 6.6.1.1.1. Axle 1: ¦ 6.6.1.1.2. Axle 2: ¦ etc. 6.6.1.2. Spare wheel, if any: ¦ 6.6.2. Upper and lower limits of rolling radii 6.6.2.1. Axle 1: ¦ 6.6.2.2. Axle 2: ¦ etc. 7. STEERING 7.2. Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): ¦ 7.2.2. Linkage to wheels (including other than mechanical means; specify for front ans rear, if applicable): ¦ 7.2.3. Method of assistance, if any: ¦ 8. BRAKES 8.5. Anti-lock braking system: yes/no/optional (1) 8.9. Brief description of the braking system according to item 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC: ¦ 8.11. Particulars of the type(s) of endurance braking system(s): ¦ 9. BODYWORK 9.1. Type of bodywork using the codes set out in Part C of Annex II: ¦ 9.3. Occupant doors, latches and hinges 9.3.1. Door configuration and number of doors: ¦ 9.9. Devices for indirect vision 9.9.1. Rear-view mirrors, stating, for each rear-view mirror: 9.9.1.1. Make: ¦ 9.9.1.2. Type-approval mark: ¦ 9.9.1.3. Variant: ¦ 9.9.1.6. Optional equipment which may affect the rearward field of vision: ¦ 9.9.2. Devices for indirect vision other than mirrors: ¦ 9.9.2.1. Type and description of the device: ¦ 9.10. Interior arrangement 9.10.3. Seats 9.10.3.1. Number of seating positions (s): ¦ 9.10.3.1.1. Location and arrangement: ¦ 9.10.3.2. Seat(s) designated for use only when the vehicle is stationary: ¦ 9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (1) 9.10.4.2. Type-approval number(s), if available: ¦ 9.10.8 Gas used as refrigerant in the air-conditioning system: ¦ 9.10.8.1. The air-conditioning system is designed to contain fluorinated greenhouse gases with a global warming potential higher than 150: yes/no (1) 9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional): (L = left-hand side, R = right-hand side, C = centre) Front airbag Side airbag Belt pre-loading device First row of seats L C R Second row of seats (1) L C R 9.17. Statutory plates 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: ¦ 9.17.2. Photographs and/or drawings of the statutory plate and inscriptions (completed example with dimensions): ¦ 9.17.3. Photographs and/or drawings of the vehicle identification number (completed example with dimensions): ¦ 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5.3 of ISO Standard 3779-1983 shall be explained: ¦ 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5.4 of ISO Standard 3779-1983, these characters shall be indicated: ¦ 9.22. Front under-run protection 9.22.0. Presence: yes/no/incomplete (1) 9.23. Pedestrian protection 9.23.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the relevant reference lines and the constituent materials of the frontal part of the vehicle (interior and exterior), including detail of any active protection system installed 9.24. Frontal protection systems 9.24.1. Frontal protection system: yes/no/optional (1) 9.24.3. Type-approval mark if any: ¦ 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: ¦ 11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: ¦ 11.4. Information of the fitting of special towing brackets or mounting plates: ¦ 11.5. Type-approval number(s): ¦ 12. MISCELLANEOUS 12.7.1. Vehicle equipped with a 24 GHz short-range radar equipment: yes/no (1) 13. SPECIAL PROVISIONS FOR BUSES AND COACHES 13.1. Class of vehicle: Class I/Class II/Class III/Class A/Class B (1) 13.1.2. Chassis types where the type-approved bodywork can be installed (manufacturer(s), and vehicle(s) types): ¦ 13.3. Number of passengers (seated and standing) 13.3.1. Total (N): ¦ 13.3.2. Upper deck (Na) (1): ¦ 13.3.3. Lower deck (Nb) (1): ¦ 13.4. Number of passengers (seated) 13.4.1. Total (A): ¦ 13.4.2. Upper deck (Aa) (1): ¦ 13.4.3. Lower deck (Ab) (1): ¦ 13.4.4. Number of wheelchair positions for category M2 and M3 vehicles: ¦ 16. ACCESS TO VEHICLE REPAIR AND MAINTENANCE INFORMATION 16.1. Address of principal website for access to vehicle repair and maintenance information: ¦ B. Category O 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (b): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (c): ¦ 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: ¦ 0.5. Name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: ¦ 1.3. Number of axles and wheels: ¦ 1.3.1. Number and position of axles with twin wheels: ¦ 1.3.2. Number and position of steered axles: ¦ 1.4. Chassis (if any) (overall drawing): ¦ 2. MASSES AND DIMENSIONS (f)(g) (in kg and mm) (refer to drawing where applicable) 2.1. Wheelbase(s) (fully loaded) (g1): 2.1.1. Two-axle vehicles: ¦ 2.1.2. Vehicles with three or more axles 2.1.2.1. Axle spacing between consecutive axles going from the foremost to the rearmost axle: ¦ 2.1.2.2. Total axle spacing: ¦ 2.3.1. Track of each steered axle (g4): ¦ 2.3.2. Track of all other axles (g4): ¦ 2.4. Range of vehicle dimensions (overall) 2.4.1. For chassis without bodywork 2.4.1.1. Length (g5): ¦ 2.4.1.1.1. Maximum permissible length: ¦ 2.4.1.1.2. Minimum permissible length: ¦ 2.4.1.1.3. In the case of trailers, maximum permissible drawbar length (g6): ¦ 2.4.1.2. Width (g7): ¦ 2.4.1.2.1. Maximum permissible width: ¦ 2.4.1.2.2. Minimum permissible width: ¦ 2.4.2. For chassis with bodywork 2.4.2.1. Length (g5): ¦ 2.4.2.1.1. Length of the loading area: ¦ 2.4.2.1.2. In the case of trailers, maximum permissible drawbar length (g6): ¦ 2.4.2.2. Width (g7): ¦ 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature transport of goods): ¦ 2.4.2.3. Height (in running order) (g8) (for suspension adjustable for height, indicate normal running position): ¦ 2.6. Mass in running order Mass of the vehicle with bodywork and, in the case of a towing vehicle of a category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (h) (maximum and minimum for each variant): ¦ 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): ¦ 2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: ¦ 2.8. Technically permissible maximum laden mass stated by the manufacturer (i)(3): ¦ 2.8.1. Distribution of this mass among the axles, and in the case of a semi-trailer or centre-axle trailer, load on the coupling point (3): ¦ 2.9. Technically permissible maximum mass on each axle: ¦ 2.10. Technically permissible maximum mass on each axle group: ¦ 2.12. Technically permissible maximum static vertical load/mass on the vehicle's coupling point 2.12.2. Of the semi-trailer or centre-axle trailer: ¦ 2.16. Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC) 2.16.1. Intended registration/in service maximum permissible laden mass (several entries possible for each technical configuration (5)): ¦ 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (several entries possible for each technical configuration (5)): ¦ 2.16.3. Intended registration/in service maximum permissible mass on each axle group (several entries possible for each technical configuration (5)): ¦ 2.16.4. Intended registration/in service maximum permissible towable mass (several entries possible for each technical configuration (5)): ¦ 2.16.5. Intended registration/in service maximum permissible mass of the combination (several entries possible for each technical configuration (5)): ¦ 4. TRANSMISSION 4.7. Maximum vehicle design speed (in km/h) (q) 5. AXLES 5.1. Description of each axle: ¦ 5.2. Make: ¦ 5.3. Type: ¦ 5.4. Position of retractable axle(s): ¦ 5.5. Position of loadable axle(s): ¦ 6. SUSPENSION 6.2. Type and design of the suspension of each axle or wheel: ¦ 6.2.1. Level adjustment: yes/no/optional (1) 6.2.4. Air-suspension for non-driving axle(s): yes/no (1) 6.2.4.1. Suspension of non-driving axle(s) equivalent to air-suspension: yes/no (1) 6.6.1. Tyre/wheel combination(s) (a) for tyres indicate size designation, load-capacity index, speed category symbol, rolling resistance in accordance with ISO 28580 (where applicable) (r); (b) for wheels indicate rim size(s) and off-set(s) 6.6.1.1. Axles 6.6.1.1.1. Axle 1: ¦ 6.6.1.1.2. Axle 2: ¦ etc. 6.6.1.2. Spare wheel, if any: ¦ 6.6.2. Upper and lower limit of rolling radii 6.6.2.1. Axle 1: ¦ 6.6.2.2. Axle 2: ¦ etc. 7. STEERING 7.2. Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): ¦ 7.2.2. Linkage to the wheels (including other than mechanical means; specify for front and rear, if applicable): ¦ 7.2.3. Method of assistance, if any: ¦ 8. BRAKES 8.5. Antilock braking system: yes/no/optional (1) 8.9. Brief description of the braking system, according to item 1.6 of the addendum to Appendix 1 of Annex IX to Directive 71/320/EEC: ¦ 9. BODYWORK 9.1. Type of bodywork using the codes defined in Part C of Annex II: ¦ 9.17. Statutory plates 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: ¦ 9.17.2. Photographs and/or drawings of the statutory plate and inscriptions (completed example with dimensions): ¦ 9.17.3. Photographs and/or drawings of the vehicle identification number (completed example with dimensions): ¦ 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5.3 of ISO Standard 3779-1983 shall be explained: ¦ 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5.4 of ISO Standard 3779-1983 these characters shall be indicated: ¦ 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: ¦ 11.5. Type-approval number(s): ¦ PART II Matrix showing the combinations of the entries listed in Part I within the versions and variants of the vehicle type Item No All Version 1 Version 2 Version 3 Version n Notes: (a) A separate matrix shall be compiled for each variant within the type. (b) Entries for which there are no restrictions on their combination within a variant shall be listed in the column headed all . (c) The above information may be presented in an alternative layout or merged with the information supplied in Part I. (d) Each variant and each version shall be identified by an alphanumerical code consisting of a combination of letters and numbers, which shall also be indicated in the certificate of conformity (Annex IX) of the vehicle concerned. (e) Variant(s) which fall(s) under Annex XI shall be identified by a specific alphanumerical code. PART III Type-approval numbers Supply the information required by the following table in respect of the applicable subjects for this vehicle in Annex IV or Annex XI. (All relevant approvals for each subject shall be included. However, information in respect of components need not be given here so long as such information is included in the approval certificate relating to the installation prescriptions). Subject Type-approval number or test report number (4) Member State or Contracting Party (2) issuing the type-approval (3) or test report (4) Extension date Variant(s)/version(s) Signed: ¦ Position in company: ¦ Date: ¦ (1) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (2) Contracting Parties to the Revised 1958 Agreement. (3) To be indicated if not obtainable from the type-approval number. (4) To be indicated when the manufacturer applies the provisions of Article 9(6). In such a case, the applied regulatory act shall be specified in the second column. ANNEX III ANNEX IV LIST OF REGULATORY ACTS SETTING THE REQUIREMENTS FOR THE PURPOSE OF EC TYPE-APPROVAL OF VEHICLES PART I List of regulatory acts for EC type-approval of vehicles produced in unlimited series Item Subject Regulatory act reference Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 1 Permissible sound level Directive 70/157/EEC L 42, 23.2.1970, p. 16 X X X X X X 2 Emissions Directive 70/220/EEC L 76, 6.4.1970, p. 1 X X X X X X 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 L 171, 29.6.2007, p. 1 X (9) X (9) X (9) X (9) 3 Fuel tanks/rear protective devices Directive 70/221/EEC L 76, 6.4.1970, p. 23 X (5) X (5) X (5) X (5) X (5) X (5) X X X X 4 Rear registration plate space Directive 70/222/EEC L 76, 6.4.1970, p. 25 X X X X X X X X X X 5 Steering effort Directive 70/311/EEC L 133, 18.6.1970, p. 10 X X X X X X X X X X 6 Door latches and hinges Directive 70/387/EEC L 176, 10.8.1970, p. 5 X X X X 7 Audible warning Directive 70/388/EEC L 176, 10.8.1970, p. 12 X X X X X X 8 Indirect vision devices Directive 2003/97/EC L 25, 29.1.2004, p. 1 X X X X X X 9 Braking Directive 71/320/EEC L 202, 6.9.1971, p. 37 X X X X X X X X X X 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC L 152, 6.7.1972, p. 15 X X X X X X X X X X 11 Diesel smoke Directive 72/306/EEC L 190, 20.8.1972, p. 1 X X X X X X 12 Interior fittings Directive 74/60/EEC L 38, 11.2.1974, p. 2 X 13 Anti-theft and immobiliser Directive 74/61/EEC L 38, 11.2.1974, p. 22 X X X X X X 14 Protective steering Directive 74/297/EEC L 165, 20.6.1974, p. 16 X X 15 Seat strength Directive 74/408/EEC L 221, 12.8.1974, p. 1 X X X X X X 16 Exterior projections Directive 74/483/EEC L 256, 2.10.1974, p. 4 X 17 Speedometer and reverse gear Directive 75/443/EEC L 196, 26.7.1975, p. 1 X X X X X X 18 Plates (statutory) Directive 76/114/EEC L 24, 30.1.1976, p. 1 X X X X X X X X X X 19 Seat-belt anchorages Directive 76/115/EEC L 24, 30.1.1976, p. 6 X X X X X X 20 Installation of lighting and light signalling devices Directive 76/756/EEC L 262, 27.9.1976, p. 1 X X X X X X X X X X 21 Retro reflectors Directive 76/757/EEC L 262, 27.9.1976, p. 32 X X X X X X X X X X 22 End-outline, front-position (side), rear-position (side), stop, side marker, daytime running lamps Directive 76/758/EEC L 262, 27.9.1976, p. 54 X X X X X X X X X X 23 Direction indicators Directive 76/759/EEC L 262, 27.9.1976, p. 71 X X X X X X X X X X 24 Rear registration plate lamps Directive 76/760/EEC L 262, 27.9.1976, p. 85 X X X X X X X X X X 25 Headlamps (including bulbs) Directive 76/761/EEC L 262, 27.9.1976, p. 96 X X X X X X 26 Front fog lamps Directive 76/762/EEC L 262, 27.9.1976, p. 122 X X X X X X 27 Towing hooks Directive 77/389/EEC L 145, 13.6.1977, p. 41 X X X X X X 28 Rear fog lamps Directive 77/538/EEC L 220, 29.8.1977, p. 60 X X X X X X X X X X 29 Reversing lamps Directive 77/539/EEC L 220, 29.8.1977, p. 72 X X X X X X X X X X 30 Parking lamps Directive 77/540/EEC L 220, 29.8.1977, p. 83 X X X X X X 31 Seat-belts and restraint systems Directive 77/541/EEC L 220, 29.8.1977, p. 95 X X X X X X 32 Forward vision Directive 77/649/EEC L 267, 19.10.1977, p. 1 X 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC L 81, 28.3.1978, p. 3 X X X X X X 34 Defrost/demist Directive 78/317/EEC L 81, 28.3.1978, p. 27 X (1) (1) (1) (1) (1) 35 Wash/wipe Directive 78/318/EEC L 81, 28.3.1978, p. 49 X (2) (2) (2) (2) (2) 36 Heating systems Directive 2001/56/EC L 292, 9.11.2001, p. 21 X X X X X X X X X X 37 Wheel guards Directive 78/549/EEC L 168, 26.6.1978, p. 45 X 38 Head restraints Directive 78/932/EEC L 325, 20.11.1978, p. 1 X 39 CO2 emissions/fuel consumption Directive 80/1268/EEC L 375, 31.12.1980, p. 36 X X 40 Engine power Directive 80/1269/EEC L 375, 31.12.1980, p. 46 X X X X X X 41 Emissions (Euro IV and V) heavy-duty vehicles. Directive 2005/55/EC L 275, 20.10.2005, p. 1 X (10) X (10) X X (10) X (10) X 42 Lateral protection Directive 89/297/EEC L 124, 5.5.1989, p. 1 X X X X 43 Spray-suppression systems Directive 91/226/EEC L 103, 23.4.1991, p. 5 X X X X 44 Masses and dimensions (cars) Directive 92/21/EEC L 129, 14.5.1992, p. 1 X 45 Safety glazing Directive 92/22/EEC L 129, 14.5.1992, p. 11 X X X X X X X X X X 46 Tyres Directive 92/23/EEC L 129, 14.5.1992, p. 95 X X X X X X X X X X 47 Speed limitation devices Directive 92/24/EEC L 129, 14.5.1992, p. 154 X X X X 48 Masses and dimensions (other than vehicles referred to in item 44) Directive 97/27/EC L 233, 28.8.1997, p. 1 X X X X X X X X X 49 External projections of cabs Directive 92/114/EEC L 409, 31.12.1992, p. 17 X X X 50 Couplings Directive 94/20/EC L 195, 29.7.1994, p. 1 X (3) X (3) X (3) X (3) X (3) X (3) X X X X 51 Flammability Directive 95/28/EC L 281, 23.11.1995, p. 1 X 52 Buses and coaches Directive 2001/85/EC L 42, 13.2.2002, p. 1 X X 53 Frontal impact Directive 96/79/EC L 18, 21.1.1997, p. 7 X (6) 54 Side impact Directive 96/27/EC L 169, 8.7.1996, p. 1 X (11) X (11) 55 (empty) 56 Vehicles intended for the transport of dangerous goods Directive 98/91/EC L 11, 16.1.1999, p. 25 X (4) X (4) X (4) X (4) X (4) X (4) X (4) 57 Front under-run protection Directive 2000/40/EC L 203, 10.8.2000, p. 9 X X 58 Pedestrian protection Directive 2003/102/EC L 321, 6.12.2003, p. 15 X (6) X (6) (7) 59 Recyclability Directive 2005/64/EC L 310, 25.11.2005, p. 10 X X  60 Frontal protection systems Directive 2005/66/EC L 309, 25.11.2005, p. 37 X X 61 Air-conditioning systems Directive 2006/40/EC L 161, 14.6.2006, p. 12 X X (8) X Regulatory act applicable (see act for details). Appendix List of regulatory acts for type-approval of vehicles belonging to the category M1, produced in small series pursuant to Article 22 Subject Regulatory act reference Official Journal reference M1 1 Permissible sound level Directive 70/157/EEC L 42, 23.2.1970, p. 16 A 2 Emissions with the exception of the whole set of requirements relating to On Board Diagnostics (OBDs) Directive 70/220/EEC L 76, 6.4.1970, p. 1 A 2a Emissions (Euro 5 and 6) with the exception of the whole set of requirements relating to On Board Diagnostics (OBDs) and access to information Regulation (EC) No 715/2007 L 171, 29.6.2007, p. 1 A 3 Fuel tanks/Rear protective devices Directive 70/221/EEC L 76, 6.4.1970, p. 23 B 4 Rear registration plate space Directive 70/222/EEC L 76, 6.4.1970, p. 25 B 5 Steering effort Directive 70/311/EEC L 133, 18.6.1970, p. 10 C 6 Door latches and hinges Directive 70/387/EEC L 176, 10.8.1970, p. 5 C 7 Audible warning Directive 70/388/EEC L 176, 10.8.1970, p. 12 B 8 Indirect vision devices Directive 2003/97/EC L 25, 29.1.2004, p. 1 X (13) B (15) 9 Braking Directive 71/320/EEC L 202, 6.9.1971, p. 37 A 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC L 152, 6.7.1972, p. 15 A (12) C (14) 11 Diesel smoke Directive 72/306/EEC L 190, 20.8.1972, p. 1 A 12 Interior fittings Directive 74/60/EEC L 38, 11.2.1974, p. 2 C 13 Anti-theft and immobiliser Directive 74/61/EEC L 38, 11.2.1974, p. 22 A 14 Protective steering Directive 74/297/EEC L 165, 20.6.1974, p. 16 C 15 Seat strength Directive 74/408/EEC L 221, 12.8.1974, p. 1 C 16 Exterior projections Directive 74/483/EEC L 266, 2.10.1974, p. 4 C 17 Speedometer and reverse gear Directive 75/443/EEC L 196, 26.7.1975, p. 1 B 18 Plates (statutory) Directive 76/114/EEC L 24, 30.1.1976, p. 1 B 19 Seat-belt anchorages Directive 76/115/EEC L 24, 30.1.1976, p. 6 B 20 Installation of lighting and light signalling devices Directive 76/756/EEC L 262, 27.9.1976, p. 1 B 21 Retro reflectors Directive 76/757/EEC L 262, 27.9.1976, p. 32 X 22 End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps Directive 76/758/EEC L 262, 27.9.1976, p. 54 X 23 Direction indicators Directive 76/759/EEC L 262, 27.9.1976, p. 71 X 24 Rear registration plate lamps Directive 76/760/EEC L 262, 27.9.1976, p. 85 X 25 Headlamps (including bulbs) Directive 76/761/EEC L 262, 27.9.1976, p. 96 X 26 Front fog lamps Directive 76/762/EEC L 262, 27.9.1976, p. 122 X 27 Towing hooks Directive 77/389/EEC L 145, 13.6.1977, p. 41 B 28 Rear fog lamps Directive 77/538/EEC L 220, 29.8.1977, p. 60 X 29 Reversing lamps Directive 77/539/EEC L 220, 29.8.1977, p. 72 X 30 Parking lamps Directive 77/540/EEC L 220, 29.8.1977, p. 83 X 31 Seat-belts and restraint systems Directive 77/541/EEC L 220, 29.8.1977, p. 95 A (13) B (15) 32 Forward vision Directive 77/649/EEC L 267, 19.10.1977, p. 1 A 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC L 81, 28.3.1978, p. 3 A 34 Defrost/demist Directive 78/317/EEC L 81, 28.3.1978, p. 27 C 35 Wash/wipe Directive 78/318/EEC L 81, 28.3.1978, p. 49 C 36 Heating system Directive 2001/56/EC L 292, 9.11.2001, p. 21 C 37 Wheel guards Directive 78/549/EEC L 168, 26.6.1978, p. 45 B 39 CO2 emissions/Fuel consumption Directive 80/1268/EEC L 375, 31.12.1980, p. 36 A 40 Engine power Directive 80/1269/EEC L 375, 31.12.1980, p. 46 C 41 Emissions (Euro IV and V) heavy-duty vehicles with the exception of the whole set of requirements relating to On Board Diagnostics (OBDs) Directive 2005/55/EC L 275, 20.10.2005, p. 1 A 44 Masses and dimensions (cars) Directive 92/21/EEC L 129, 14.5.1992, p. 1 C 45 Safety glazing Directive 92/22/EEC L 129, 14.5.1992, p. 11 X (13) B (15) 46 Tyres Directive 92/23/EEC L 129, 14.5.1992, p. 95 X (13) B (15) 50 Couplings Directive 94/20/EC L 195, 29.7.1994, p. 1 X (13) A (15) 53 Frontal impact Directive 96/79/EC L 18, 21.1.1997, p. 7 N/A 54 Side impact Directive 96/27/EC L 169, 8.7.1996, p. 1 N/A 58 Pedestrian protection Directive 2003/102/EC L 321, 6.12.2003, p. 15 N/A 59 Recyclability Directive 2005/64/EC L 310, 25.11.2005, p 10 N/A (16) 60 Frontal Protection system Directive 2005/66/EC L 309, 25.11.2005, p 37 X (13) A (15) 61 Air-conditioning system Directive 2006/40/EC L 161, 14.6.2006, p. 12 X (13) B (14) Key X : EC type-approval certificate shall be issued; conformity of production shall be ensured. A : No exemptions permitted except those specified in the regulatory act. Type-approval certificate and type-approval mark are not required. Test reports shall be established by a notified technical service. B : The technical prescriptions of the regulatory act shall be fulfilled. The tests provided for in the regulatory act shall be performed in their entirety; subject to the agreement of the approval authority, they may be performed by the manufacturer himself; the manufacturer may be allowed to issue the technical report; a type-approval certificate does not have to be issued and type-approval is not required. C : The manufacturer shall demonstrate to the satisfaction of the approval authority that the essential requirements of the regulatory act are fulfilled. N/A This regulatory act is not applicable (no requirements). PART II List of UNECE regulations recognised as an alternative to directives or regulations mentioned in Part I Where reference is made to a separate Directive or Regulation in the table of Part I, an approval issued under the following UNECE Regulations to which the Community has acceded as a Contracting Party to the United Nations Economic Commission for Europe Revised 1958 Agreement  by virtue of Council Decision 97/836/EC (17), or subsequent Council decisions as referred to in Article 3(3) of that Decision, shall be considered as equivalent to an EC type-approval granted under the relevant separate Directive or Regulation. Any further amendment of the UNECE Regulations listed below (18) shall also be deemed to be equivalent, subject to the Community Decision as referred to in Article 4(2) of Decision 97/836/EC. Subject Basic UNECE Regulation number Series of amendments 1 (19) Permissible sound level 51 02 Replacement silencing systems 59 00 2 Emissions 83 05 Replacement catalytic converters 103 00 3 Fuel tanks 34 02 LPG tanks 67 01 CNG tanks 110 00 Rear protective device 58 01 5 Steering effort 79 01 6 Door latches and hinges 11 02 7 Audible warning 28 00 8 Indirect vision devices 46 02 9 Braking 13 10 Braking 13H 00 Brake linings 90 01 10 Radio interference (electromagnetic compatibility) 10 02 11 Diesel smoke 24 03 12 Interior fittings 21 01 13 Anti-theft 18 03 Anti-theft and immobiliser 116 00 Vehicle Alarm Systems 97 01 116 00 14 Behaviour of steering device under impact 12 03 15 Seat strength 17 07 Seat strength (buses and coaches) 80 01 16 Exterior projections 26 03 17 Speedometer 39 00 19 Seat-belt anchorages 14 06 20 Installation of lighting and light signalling devices 48 03 21 Retro reflectors 3 02 22 End-outline/front-position (side)/rear-position (side)/stop lamps 7 02 Daytime running lamps 87 00 Side marker lamps 91 00 23 Direction indicators 6 01 24 Rear registration plate lamp 4 00 25 Headlamps (R2 and HS1) 1 02 25 Headlamps (sealed beam) 5 02 Headlamps (H1, H2, H3, HB3, HB4, H7, and/or H8, H9,HIR1, HIR2 and/or H11) 8 05 Headlamps (H4) 20 03 Headlamps (halogen sealed beam) 31 02 Filament lamps for use in approved lamp units 37 03 Headlamps with gas-discharge light sources 98 00 Gas-discharge light sources for use in approved gas-discharge lamp units 99 00 Headlamps (asymmetrical passing beam) 112 00 Adaptative front-lighting systems 123 00 26 Front fog lamps 19 02 28 Rear fog lamps 38 00 29 Reversing lamps 23 00 30 Parking lamps 77 00 31 Seat-belts and restraint systems 16 04 Child restraints 44 04 32 Front forward field of vision 125 00 33 Identification of controls, tell-tales and indicators 121 00 36 Heating systems 122 00 38 Head restraints (combined with seats) 17 07 Head restraints 25 04 39 CO2 emissions  Fuel consumption 101 00 40 Engine power 85 00 41 Emissions (Euro IV and V) heavy-duty vehicles 49 04 42 Lateral protection 73 00 45 Safety glazing 43 00 46 Tyres, motor vehicles and their trailers 30 02 Tyres, commercial vehicles and their trailers 54 00 Temporary-use spare wheels/tyres 64 01 Rolling sound 117 01 47 Speed limitation devices 89 00 50 Couplings 55 01 Close-coupling device 102 00 51 Flammability 118 00 52 Buses and coaches 107 02 Strength of superstructure (buses and coaches) 66 00 53 Frontal impact 94 01 54 Side impact 95 02 56 Vehicles intended for the transport of dangerous goods 105 04 57 Front under-run protection 93 00 Where the separate directive or regulation contains installation requirements, these apply also to components and separate technical units approved in accordance with the UNECE Regulations. (1) Vehicles of this category shall be fitted with an adequate windscreen defrosting and demisting device. (2) Vehicles of this category shall be fitted with adequate windscreen washing and wiping devices. (3) The requirements of Directive 94/20/EC shall apply only to vehicles equipped with couplings. (4) The requirements of Directive 98/91/EC shall apply only when the manufacturer applies for the type-approval of a vehicle intended for the transport of dangerous goods. (5) In case of LPG or CNG vehicles, pending the adoption of the relevant amendments to Directive 70/221/EEC in order to include LPG and CNG tanks, a vehicle approval in accordance with UNECE Regulation No 67, as amended by the 01 series of amendments or UNECE Regulation No 110 is required. (6) Not exceeding 2,5 tonnes technically permissible maximum laden mass. (7) Derived from M1 category vehicles. (8) Only for vehicles of category N1, class I as described in the first table in point 5.3.1.4 of Annex I to Directive 70/220/EEC. (9) For vehicles with a reference mass not exceeding 2 610 kg. At the manufacturer's request may apply to vehicles with a reference mass not exceeding 2 840 kg. (10) For vehicles with a reference mass exceeding 2 610 kg and which did not benefit from the opportunity offered in footnote (9). (11) Only applicable to vehicles where the Seating reference point (R point)  of the lowest seat is not more than 700 mm high above the ground level. The R  point is defined in Directive 77/649/EEC. (12) Electronic sub-assembly. (13) Component. (14) Vehicle. (15) Installation prescriptions. (16) However, Article 7 of Directive 2005/64/EC applies. Key X : EC type-approval certificate shall be issued; conformity of production shall be ensured. A : No exemptions permitted except those specified in the regulatory act. Type-approval certificate and type-approval mark are not required. Test reports shall be established by a notified technical service. B : The technical prescriptions of the regulatory act shall be fulfilled. The tests provided for in the regulatory act shall be performed in their entirety; subject to the agreement of the approval authority, they may be performed by the manufacturer himself; the manufacturer may be allowed to issue the technical report; a type-approval certificate does not have to be issued and type-approval is not required. C : The manufacturer shall demonstrate to the satisfaction of the approval authority that the essential requirements of the regulatory act are fulfilled. N/A This regulatory act is not applicable (no requirements). (17) OJ L 346, 17.12.1997, p. 78. (18) For subsequent amendments, see UNECE TRANS/WP.29/343 in its latest revision. (19) The numbering of the entries in this table refers to the numbering used in the table of Part I. ANNEX IV ANNEX VI MODELS OF THE TYPE-APPROVAL CERTIFICATE MODEL A (to be used for type-approval of a vehicle) Maximum format: A4 (210 Ã  297 mm) EC VEHICLE TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning: Of a type of:  EC type-approval (1)  extension of EC type-approval (1)  refusal of EC type-approval (1)  withdrawal of EC type-approval (1)  complete vehicle (1)  completed vehicle (1)  incomplete vehicle (1)  vehicle with complete and incomplete variants (1)  vehicle with completed and incomplete variants (1) with regard to Directive 2007/46/EC as last amended by Directive ¦./ ¦/EC / Regulation (EC) No. ¦/ ¦ (1) EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: 0.2.1. Commercial name(s) (2): 0.3. Means of identification of type, if marked on the vehicle: 0.3.1. Location of that marking: 0.4. Category of vehicle (3): 0.5. Name and address of manufacturer of the complete vehicle (1): Name and address of manufacturer of the base vehicle (1) (4): Name and address of manufacturer of the latest built stage of the incomplete vehicle (1) (4): Name and address of manufacturer of the completed vehicle (1) (4): 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any): SECTION II The undersigned hereby certifies the accuracy of the manufacturer's description in the attached information document of the vehicle(s) described above ((a) sample(s) having been selected by the EC type-approval authority and submitted by the manufacturer as prototype(s) of the vehicle type) and that the attached test results are applicable to the vehicle type. 1. For complete and completed vehicles/variants (1): The vehicle type meets/does not meet (1) the technical requirements of all the relevant regulatory acts as prescribed in Annex IV and Annex XI (1) (4) to Directive 2007/46/EC. 2. For incomplete vehicles/variants (1): The vehicle type meets/does not meet (1) the technical requirements of the regulatory acts listed in the table on side 2. 3. The approval is granted/refused/withdrawn (1). 4. The approval is granted in accordance with Article 20 and the validity of the approval is thus limited to dd/mm/yy. (Place) (Signature) (Date) Attachments : Information package. Test results (see Annex VIII). Name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company. NB: If this model is used for type-approval pursuant to Articles 20, 22 or 23, it may not bear the heading EC Vehicle Type-Approval Certificate , except:  in the case mentioned in Article 20 where the Commission has decided to allow a Member State to grant a type-approval in accordance with this Directive,  in the case of vehicles of the category M1, type-approved according to the procedure prescribed in Article 22. EC VEHICLE TYPE-APPROVAL CERTIFICATE Side 2 This EC type-approval is, where incomplete and completed vehicles, variants or versions are concerned, based on the approval(s) for incomplete vehicles listed below: Stage 1: Manufacturer of the base vehicle: EC type-approval number: Dated: Applicable to variants or versions (as appropriate): Stage 2: Manufacturer: EC type-approval number: Dated: Applicable to variants or versions (as appropriate): Stage 3: Manufacturer: EC type-approval number: Dated: Applicable to variants or versions (as appropriate): In the case where the approval includes one or more incomplete variants or versions (as appropriate), list those variants or versions (as appropriate) which are complete or completed. Complete/completed variant(s): List of requirements applicable to the approved incomplete vehicle type, variant or version (as appropriate, taking account of the scope and latest amendment to each of the regulatory acts listed below). Item Subject Regulatory act reference Last amended Applicable to variant or, if need be, to version (List only subjects for which an EC type-approval exists.) In the case of special purpose vehicles, exemptions granted or special provisions applied pursuant to Annex XI and exemptions granted pursuant to Article 20: Regulatory act reference Item number Kind of approval and nature of exemption Applicable to variant or, if need be, to version Appendix List of regulatory acts to which the type of vehicle complies (to be filled in only in the case of type-approval in accordance with Article 6(3)) Subject Regulatory act reference (5) As amended by Applicable to versions 1. Permissible sound level Directive 70/157/EEC 2. Emissions Directive 70/220/EEC 2a. Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 3. Fuel tanks/Rear protective devices Directive 70/221/EEC 4. Rear registration plate space Directive 70/222/EEC 5. Steering effort Directive 70/311/EEC 6. Door latches and hinges Directive 70/387/EEC 7. Audible warning Directive 70/388/EEC 8. Rear visibility Directive 71/127/EEC 8a. Indirect vision devices Directive 2003/97/EC 9. Braking Directive 71/320/EEC 10. Radio interference (electromagnetic compatibility) Directive 72/245/EEC 11. Diesel smoke Directive 72/306/EEC 12. Interior fittings Directive 74/60/EEC 13. Anti-theft and immobiliser Directive 74/61/EEC 14. Protective steering Directive 74/297/EEC 15. Seat strength Directive 74/408/EEC 16. Exterior projections Directive 74/483/EEC 17. Speedometer and reverse gear Directive 75/443/EEC 18. Plates (statutory) Directive 76/114/EEC 19. Seat-belt anchorages Directive 76/115/EEC 20. Installation of lighting and light signalling devices Directive 76/756/EEC 21. Retro reflectors Directive 76/757/EEC 22. End-outline, front-position (side), rear-position (side), stop, side marker, daytime running lamps Directive 76/758/EEC 23. Direction indicators Directive 76/759/EEC 24. Rear registration plate lamps Directive 76/760/EEC 25. Headlamps (including bulbs) Directive 76/761/EEC 26. Front fog lamps Directive 76/762/EEC 27. Towing hooks Directive 77/389/EEC 28. Rear fog lamps Directive 77/538/EEC 29. Reversing lamps Directive 77/539/EEC 30. Parking lamps Directive 77/540/EEC 31. Seat-belts and restraint systems Directive 77/541/EEC 32. Forward vision Directive 77/649/EEC 33. Identification of controls, tell-tales and indicators Directive 78/316/EEC 34. Defrost/demist Directive 78/317/EEC 35. Wash/wipe Directive 78/318/EEC 36. Heating systems Directive 2001/56/EC 37. Wheel guards Directive 78/549/EEC 38. Head restraints Directive 78/932/EEC 39. CO2 emissions/Fuel consumption Directive 80/1268/EEC 40. Engine power Directive 80/1269/EEC 41. Emissions (Euro IV and V) heavy-duty vehicles. Directive 2005/55/EC 42. Lateral protection Directive 89/297/EEC 43. Spray-suppression systems Directive 91/226/EEC 44. Masses and dimensions (cars) Directive 92/21/EEC 45. Safety glazing Directive 92/22/EEC 46. Tyres Directive 92/23/EEC 47. Speed limitation devices Directive 92/24/EEC 48. Masses and dimensions (other than vehicles referred to in item 44) Directive 97/27/EC 49. External projections of cabs Directive 92/114/EEC 50. Couplings Directive 94/20/EC 51. Flammability Directive 95/28/EC 52. Buses and coaches Directive 2001/85/EC 53. Frontal impact Directive 96/79/EC 54. Side impact Directive 96/27/EC 56. Vehicles intended for the transport of dangerous goods Directive 98/91/EC 57. Front under-run protection Directive 2000/40/EC 58. Pedestrian protection Directive 2003/102/EC 59. Recyclability Directive 2005/64/EC 60. Frontal protection systems Directive 2005/66/EC 61. Air-conditioning systems Directive 2006/40/EC MODEL B (to be used for type-approval of a system or type-approval of a vehicle with regard to a system) Maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning:  EC type-approval (6) of a type of system/type of a vehicle with regard to a system (6)  extension of EC type-approval (6)  refusal of EC type-approval (6)  withdrawal of EC type-approval (6) with regard to Directive ¦/ ¦/EC / Regulation (EC) No ¦/ ¦ (6), as last amended by Directive ¦/ ¦/EC / Regulation (EC) No ¦/ ¦ (6) EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: 0.2.1. Commercial name(s) (if available): 0.3. Means of identification of type, if marked on the vehicle (7): 0.3.1. Location of that marking: 0.4. Category of vehicle (8): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any): SECTION II 1. Additional information (where applicable): see Addendum. 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum. 6. Place: 7. Date: 8. Signature: Attachments : Information package Test report Addendum to EC type-approval certificate No ¦ 1. Additional information 1.1. [ ¦]: 1.1.1. [ ¦]: [ ¦] 2. Type-approval number of each component or separate technical unit installed on the vehicle type to comply with this Directive or Regulation 2.1. [ ¦]: 3. Remarks 3.1. [ ¦]: MODEL C (to be used for component/separate technical unit type-approval) Maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning:  EC type-approval (9) of a type of component/separate technical unit (9)  extension of EC type-approval (9)  refusal of EC type-approval (9)  withdrawal of EC type-approval (9) with regard to Directive ¦/ ¦/EC / Regulation (EC) No ¦/ ¦ (9), as last amended by Directive ¦/ ¦/EC / Regulation (EC) No ¦/ ¦ (9) EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: 0.3. Means of identification of type, if marked on the component/separate technical unit (9) (10): 0.3.1. Location of that marking: 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any): SECTION II 1. Additional information (where applicable): see Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum 6. Place: 7. Date: 8. Signature: Attachments : Information package. Test report. Addendum to EC type-approval certificate No ¦ 1. Additional information 1.1. [ ¦]: 1.1.1. [ ¦]: [ ¦] 2. Restriction of use of the device (if any) 2.1. [ ¦]: 3. Remarks 3.1. [ ¦]: (1) Delete where not applicable. (2) If not available at the time of granting the type-approval, this item shall be completed at the latest when the vehicle is introduced on the market. (3) As defined in Annex II.A. (4) See side 2. (5) Or UNECE Regulations that are considered to be equivalent. (6) Delete where not applicable. (7) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ?  (e.g. ABC??123??). (8) As defined in Annex II, Section A. (9) Delete where not applicable. (10) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ?  (e.g.. ABC??123??). ANNEX V ANNEX VII EC TYPE-APPROVAL CERTIFICATE NUMBERING SYSTEM (1) 1. The EC type-approval number shall consist of four sections for whole vehicle type-approvals and five sections for system, component, and separate technical unit type-approvals as detailed below. In all cases, the sections shall be separated by the *  character. Section 1 : The lower case letter e  followed by the distinguishing number of the Member State issuing the EC type-approval: 1 for Germany; 2 for France; 3 for Italy; 4 for the Netherlands; 5 for Sweden; 6 for Belgium; 7 for Hungary; 8 for the Czech Republic; 9 for Spain; 11 for the United Kingdom; 12 for Austria; 13 for Luxembourg; 17 for Finland; 18 for Denmark; 19 for Romania; 20 for Poland; 21 for Portugal; 23 for Greece; 24 for Ireland. 26 for Slovenia; 27 for Slovakia; 29 for Estonia; 32 for Latvia; 34 for Bulgaria; 36 for Lithuania; 49 for Cyprus; 50 for Malta. Section 2 : The number of the base directive or regulation. Section 3 : The number of the latest amending directive or regulation including implementing acts applicable to the type-approval.  in the case of whole vehicle type-approvals, this means the latest directive or regulation amending an Article (or Articles) of Directive 2007/46/EC,  in the case of whole vehicle type-approvals granted in accordance with the procedure described in Article 22, this means the latest directive or regulation amending an Article (or Articles) of Directive 2007/46/EC, except that the two first digits (e.g. 20) are replaced by the letters KS in block capitals,  this means the latest directive or regulation containing the actual provisions with which the system, component or technical unit conforms,  should a directive or regulation including their implementing acts contain different technical prescriptions to be applied from specific dates, Section 3 shall be followed with an alphabetical character to clearly identify against which technical prescriptions the approval was granted. When different vehicle categories are concerned, the character may also refer to a specific vehicle category. Section 4 : A four-digit sequential number (with leading zeros as applicable) for EC Whole vehicle type-approvals, or four or five digits for type-approval pursuant to a separate directive or regulation to denote the base type-approval number. The sequence shall start from 0001 for each base directive or regulation. Section 5 : A two-digit sequential number (with leading zeros if applicable) to denote the extension. The sequence shall start from 00 for each base approval number. 2. In the case of a type-approval for a whole vehicle, Section 2 shall be omitted. However, in the case of a national type-approval granted for vehicles produced in small series pursuant Article 23, Section 3 shall be replaced by the letters NKS in block capitals 3. On the vehicle's statutory plate(s) only, Section 5 shall be omitted. 4. Layouts of the type-approval numbers 4.1. Example of a third type-approval (which as yet no extension) issued by France (a) to Directive 71/320/EEC: e2*71/320*2002/2078*00003*00 (b) to Directive 2005/55/EC: e2*2005/2055*2006/51 D*00003*00  in the case of a directive or regulation with different technical prescriptions (see section 3). 4.2. Example of the second extension to the fourth vehicle type-approval issued by the United Kingdom: e11*2007/2046*0004*02 4.3. Example of a whole vehicle type-approval granted to a vehicle produced in small series issued by Luxembourg, pursuant to Article 22: e13*KS07/46*0001*00. 4.4. Example of a national type-approval granted to a vehicle produced in small series issued by the Netherlands, pursuant to Article 23: e4*NKS*0001*00. 4.5. Example of the type-approval number to be stamped on the vehicle's statutory plate(s): e11*2007/2046*0004. 5. Annex VII does not apply to UNECE Regulations listed in Annex IV. Type-approvals granted in accordance with UNECE Regulations shall continue to use the appropriate numbering provided for in the respective Regulations. Appendix EC component and separate technical unit type-approval mark 1. The EC component and separate technical unit type-approval mark shall consist of: 1.1. A rectangle surrounding the lower-case letter e  followed by the distinguishing letter(s) or number of the Member State which has granted the EC component or separate technical unit type-approval: 1 For Germany 2 For France 3 For Italy 4 For the Netherlands 5 For Sweden 6 For Belgium 7 For Hungary 8 For the Czech Republic 9 For Spain 11 For the United Kingdom 12 For Austria 13 For Luxembourg 17 For Finland 18 For Denmark 19 For Romania 20 For Poland 21 For Portugal 23 For Greece 24 For Ireland 26 For Slovenia 27 For Slovakia 29 For Estonia 32 For Latvia 34 For Bulgaria 36 For Lithuania 49 For Cyprus 50 For Malta 1.2. In the vicinity of the rectangle the base approval number  contained in Section 4 of the type-approval number preceded by the two figures indicating the sequence number assigned to the latest major technical amendment to the relevant separate directive or regulation. 1.3. An additional symbol or symbols located above the rectangle, enabling certain characteristics to be identified. This further information is specified in the relevant separate directives or regulations. 2. The component or separate technical unit type-approval mark is affixed to the separate technical unit or component in such a way as to be indelible and clearly legible. 3. An example of a component or separate technical unit type-approval mark is contained in the Addendum. Addendum to appendix 1 Example of a component or separate technical unit type-approval mark Legend: the above component type-approval was issued by Belgium under number 0004. 01 is a sequential number denoting the level of technical requirements to which this component fulfils. The sequential number is attributed in accordance with the relevant separate directive or regulation. NB: The additional symbols are not shown on this example. (1) Components and separate technical units shall be marked in accordance with the provisions of the relevant regulatory acts. ANNEX VI ANNEX XI LIST OF REGULATORY ACTS SETTING THE REQUIREMENTS FOR THE PURPOSE OF EC TYPE-APPROVAL OF SPECIAL PURPOSE VEHICLES Appendix 1 Motor-caravans, ambulances and hearses Item Subject Regulatory act reference M1  ¤ 2 500 (1 3) kg M1 > 2 500 (1 3) kg M2 M3 1 Permissible sound level Directive 70/157/EEC H G + H G + H G + H 2 Emissions Directive 70/220/EEC Q G + Q G + Q G + Q 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 Q G + Q G + Q 3 Fuel tanks/rear protective devices Directive 70/221/EEC F F F F 4 Rear registration plate space Directive 70/222/EEC X X X X 5 Steering effort Directive 70/311/EEC X G G G 6 Door latches and hinges Directive 70/387/EEC B G + B 7 Audible warning Directive 70/388/EEC X X X X 8 Devices for indirect vision 2003/97/EC X G G G 9 Braking Directive 71/320/EEC X G G G 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC X X X X 11 Diesel smoke Directive 72/306/EEC H H H H 12 Interior fittings Directive 74/60/EEC C G + C 13 Anti-theft and immobiliser Directive 74/61/EEC X G G G 14 Protective steering Directive 74/297/EEC X G 15 Seat strength Directive 74/408/EEC D G + D G + D G + D 16 Exterior projections Directive 74/483/EEC X for the cab; A for the remaining part G for the cab; A for the remaining part 17 Speedometer and reverse gear Directive 75/443/EEC X X X X 18 Plates (statutory) Directive 76/114/EEC X X X X 19 Seat-belt anchorages Directive 76/115/EEC D G + L G + L G + L 20 Installation of lighting and light signalling devices Directive 76756/EEC A + N A + G+N for the cab; A + N for the remaining part A + G+N for the cab; A + N for the remaining part A + G+N for the cab; A + N for the remaining part 21 Retro reflectors Directive 76/757/EEC X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps Directive 76/758/EEC X X X X 23 Direction indicators Directive 76/759/EEC X X X X 24 Rear registration plate lamps Directive 76/760/EEC X X X X 25 Headlamps (including bulbs) Directive 76/761/EEC X X X X 26 Front fog lamps Directive 76/762/EEC X X X X 27 Towing hooks Directive 77/389/EEC E E E E 28 Rear fog lamps Directive 77/538/EEC X X X X 29 Reversing lamps Directive 77/539/EEC X X X X 30 Parking lamps Directive 77/540/EEC X X X X 31 Seat-belts and restraint systems Directive 77/541/EEC D G + M G + M G + M 32 Forward vision Directive 77/649/EEC X G 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC X X X X 34 Defrost/demist Directive 78/317/EEC X G + O O O 35 Wash/wipe Directive 78/318/EEC X G + O O O 36 Heating systems Directive 2001/56/EC X X X X 37 Wheel guards Directive 78/549/EEC X G 38 Head restraints Directive 78/932/EEC D G + D 39 CO2 emissions/fuel consumption Directive 80/1268/EEC N/A N/A 40 Engine power Directive 80/1269/EEC X X X X 41 Emissions (Euro IV and V) heavy-duty vehicles Directive 2005/55/EC H G + H G + H G + H 44 Masses and dimensions (cars) Directive 92/21/EEC X X 45 Safety glazing Directive 92/22/EEC J G + J G + J G + J 46 Tyres Directive 92/23/EEC X G G G 47 Speed limitation devices Directive 92/24/EEC X 48 Masses and dimensions (other than vehicles referred to in item 44) Directive 97/27/EC X X 50 Couplings Directive 94/20/EC X G G G 51 Flammability Directive 95/28/EC G for the cab; X for the remaining part 52 Buses and coaches Directive 2001/85/EC A A 53 Front impact Directive 96/79/EC N/A N/A 54 Side impact Directive 96/27/EC N/A N/A 58 Pedestrian protection Directive 2003/102/EC X 59 Recyclability Directive 2005/64/EC N/A N/A 60 Frontal protection system Directive 2005/66/EC X X (2) 61 Air-conditioning system Directive 2006/40/EC X X Appendix 2 Armoured vehicles Item Subject Regulatory act reference M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 1 Permissible sound level Directive 70/157/EEC X X X X X X 2 Emissions Directive 70/220/EEC A A A A A A 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 A A A A 3 Fuel tanks/rear protective devices Directive 70/221/EEC X X X X X X X X X X 4 Rear registration plate space Directive 70/222/EEC X X X X X X X X X X 5 Steering effort Directive 70/311/EEC X X X X X X X X X X 6 Door latches and hinges Directive 70/387/EEC X X X X 7 Audible warning Directive 70/388/EEC A + K A + K A + K A + K A + K A + K 8 Devices for indirect vision Directive 2003/97/EC A A A A A A 9 Braking Directive 71/320/EEC X X X X X X X X X X 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC X X X X X X X X X X 11 Diesel smoke Directive 72/306/EEC X X X X X X 12 Interior fittings Directive 74/60/EEC A 13 Anti-theft and immobiliser Directive 74/61/EEC X X X X X X 14 Protective steering Directive 74/297/EEC N/A N/A 15 Seat strength Directive 74/408/EEC X D D D D D 16 Exterior projections Directive 74/483/EEC A 17 Speedometer and reverse gear Directive 75/443/EEC X X X X X X 18 Plates (statutory) Directive 76/114/EEC X X X X X X X X X X 19 Seat-belt anchorages Directive 76/115/EEC A A A A A A 20 Installation of lighting and light signalling devices Directive 76/756/EEC A + N A + N A + N A + N A + N A + N A + N A + N A + N A + N 21 Retro reflectors Directive 76/757/EEC X X X X X X X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps Directive 76/758/EEC X X X X X X X X X X 23 Direction indicators Directive 76/759/EEC X X X X X X X X X X 24 Rear registration plate lamps Directive 76/760/EEC X X X X X X X X X X 25 Headlamps (including bulbs) Directive 76/761/EEC X X X X X X 26 Front fog lamps Directive 76/762/EEC X X X X X X 27 Towing hooks Directive 77/389/EEC A A A A A A 28 Rear fog lamps Directive 77/538/EEC X X X X X X X X X X 29 Reversing lamps Directive 77/539/EEC X X X X X X X X X X 30 Parking lamps Directive 77/540/EEC X X X X X X 31 Seat-belts and restraint systems Directive 77/541/EEC A A A A A A 32 Forward vision Directive 77/649/EEC S 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC X X X X X X 34 Defrost/demist Directive 78/317/EEC A O O O O O 35 Wash/wipe Directive 78/318/EEC A O O O O O 36 Heating systems Directive 2001/56/EC X X X X X X X X X X 37 Wheel guards Directive 78/549/EEC X 38 Head restraints Directive 78/932/EEC X 39 CO2 emissions/fuel consumption Directive 80/1268/EEC N/A 40 Engine power Directive 80/1269/EEC X X X X X X 41 Emissions (Euro IV and V) heavy-duty vehicles Directive 2005/55/EC A X X X X X 42 Lateral protection Directive 89/297/EEC X X X X 43 Spray suppression systems Directive 91/226/EEC X X X X 44 Masses and dimensions (cars) Directive 92/21/EEC X 45 Safety glazing Directive 92/22/EEC N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 46 Tyres Directive 92/23/EEC A A A A A A A A A A 47 Speed limitation devices Directive 92/24/EEC X X X X 48 Masses and dimensions (other than vehicles referred to in item 44) Directive 97/27/EC X X X X X X X X X 49 External projections of cabs Directive 92/114/EEC A A A 50 Couplings Directive 94/20/EC X X X X X X X X X X 51 Flammability Directive 95/28/EC X 52 Buses and coaches Directive 2001/85/EC A A 53 Front impact Directive 96/79/EC N/A 54 Side impact Directive 96/27/EC N/A N/A 56 Vehicles intended for the transport of dangerous goods Directive 98/91/EC X (1 3) X (1 3) X (1 3) X (1 3) X (1 3) X (1 3) X (1 3) 57 Front under-run protection Directive 2000/40/EC X X 58 Pedestrian protection Directive 2003/102/EC N/A N/A 59 Recyclability Directive 2005/64/EC N/A N/A 60 Frontal protection system Directive 2005/66/EC N/A N/A 61 Air-conditioning system Directive 2006/40/EC X Z Appendix 3 Wheelchair accessible vehicles Item Subject Regulatory act reference M1 1 Permissible sound level Directive 70/157/EEC X 2 Emissions Directive 70/220/EEC G + W1 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 G + W1 3 Fuel tanks/rear protective devices Directive 70/221/EEC X + W2 4 Rear registration plate space Directive 70/222/EEC X 5 Steering effort Directive 70/311/EEC X 6 Door latches and hinges Directive 70/387/EEC X 7 Audible warning Directive 70/388/EEC X 8 Indirect vision devices Directive 2003/97/EEC X 9 Braking Directive 71/320/EEC X 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC X 11 Diesel smoke Directive 72/306/EEC X 12 Interior fittings Directive 74/60/EEC X 13 Anti-theft and immobiliser Directive 74/61/EEC X 14 Protective steering Directive 74/297/EEC X 15 Seat strength Directive 74/408/EEC X + W3 16 Exterior projection Directive 74/483/EEC X + W4 17 Speedometer and reverse gear Directive 75/443/EEC X 18 Plates (statutory) Directive 76/114/EEC X 19 Seat-belt anchorages Directive 76/115/EEC X + W5 20 Installation of lighting and light signalling devices Directive 76/756/EEC X 21 Reflex reflectors Directive 76/757/EEC X 22 End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps Directive 76/758/EEC X 23 Direction indicators Directive 76/759/EEC X 24 Rear registration plate lamps Directive 76/760/EEC X 25 Headlamps (including bulbs) Directive 76/761/EEC X 26 Front fog lamps Directive 76/762/EEC X 27 Towing hooks Directive 77/389/EEC X 28 Rear fog lamps Directive 77/538/EEC X 29 Reversing lamps Directive 77/539/EEC X 30 Parking lamps Directive 77/540/EEC X 31 Seat-belts and restraint systems Directive 77/541/EEC X + W6 32 Forward vision Directive 77/649/EEC X 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC X 34 Defrost/demist Directive 78/317/EEC X 35 Wash/wipe Directive 78/318/EEC X 36 Heating systems Directive 2001/56/EC X 37 Wheel guards Directive 78/549/EEC X 39 CO2 emissions/fuel consumption Directive 80/1268/EEC X + W7 40 Engine power Directive 80/1269/EEC X 41 Diesel emissions Directive 2005/55/EC X 44 Masses and dimensions(cars) Directive 92/21/EEC X + W8 45 Safety glazing Directive 92/22/EEC X 46 Tyres Directive 92/23/EEC X 50 Couplings Directive 94/20/EC X 53 Frontal impact Directive 96/79/EC X + W9 54 Side impact Directive 96/27/EC X + W10 58 Pedestrian protection Directive 2003/102/EC X 59 Recyclability Directive 2005/64/EC N/A 60 Frontal protection system Directive 2005/66/EC X 61 Air-conditioning systems Directive 2006/40/EC X Appendix 4 Other special purpose vehicles (including trailer caravans) Application of the exemptions is only permitted if the manufacturer demonstrates to the satisfaction of the approval authority that the vehicle, due to the special function, cannot meet all the requirements. Item Subject Regulatory act reference M2 M3 N1 N2 N3 O1 O2 O3 O4 1 Permissible sound level Directive 70/157/EEC H H H H H 2 Emissions Directive 70/220/EEC Q Q Q Q Q 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 Q Q Q 3 Fuel tanks/rear protective devices Directive 70/221/EEC F F F F F X X X X 4 Rear registration plate space Directive 70/222/EEC A + R A + R A + R A + R A + R A + R A + R A + R A + R 5 Steering effort Directive 70/311/EEC X X X X X X X X X 6 Door latches and hinges Directive 70/387/EEC B B B 7 Audible warning Directive 70/388/EEC X X X X X 8 Indirect vision devices Directive 2003/97/EC X X X X X 9 Braking Directive 71/320/EEC X X X X X X X X X 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC X X X X X X X X X 11 Diesel smoke Directive 72/306/EEC H H H H H 13 Anti-theft and immobiliser Directive 74/61/EEC X X X X X 14 Protective steering Directive 74/297/EEC X 15 Seat strength Directive 74/408/EEC D D D D D 17 Speedometer and reverse gear Directive 75/443/EEC X X X X X 18 Plates (statutory) Directive 76/114/EEC X X X X X X X X X 19 Seat-belt anchorages Directive 76/115/EEC D D D D D 20 Installation of lighting and light signalling devices Directive 76/756/EEC A + N A + N A + N A + N A + N A + N A + N A + N A + N 21 Retro reflectors Directive 76/757/EEC X X X X X X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps Directive 76/758/EEC X X X X X X X X X 23 Direction indicators Directive 76/759/EEC X X X X X X X X X 24 Rear registration plate lamps Directive 76/760/EEC X X X X X X X X X 25 Headlamps (including bulbs) Directive 76/761/EEC X X X X X 26 Front fog lamps Directive 76/762/EEC X X X X X 27 Towing hooks Directive 77/389/EEC A A A A A 28 Rear fog lamps Directive 77/538/EEC X X X X X X X X X 29 Reversing lamps Directive 77/539/EEC X X X X X X X X X 30 Parking lamps Directive 77/540/EEC X X X X X 31 Seat-belts and restraint systems Directive 77/541/EEC D D D D D 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC X X X X X 34 Defrost/demist Directive 78/317/EEC O O O O O 35 Wash/wipe Directive 78/318/EEC O O O O O 36 Heating systems Directive 2001/56/EC X X X X X X X X X 40 Engine power Directive 80/1269/EEC X X X X X 41 Emissions (Euro IV and V) heavy-duty vehicles Directive 2005/55/EC H H H H H 42 Lateral protection Directive 89/297/EEC X X X X 43 Spray suppression systems Directive 91/226/EEC X X X X 45 Safety glazing Directive 92/22/EEC J J J J J J J J J 46 Tyres Directive 92/23/EEC X X X X X X X X X 47 Speed limitation devices Directive 92/24/EEC X X X X 48 Masses and dimensions Directive 97/27/EC X X X X X X X X X 49 External projections of cabs Directive 92/114/EEC X X X 50 Couplings Directive 94/20/EC X X X X X X X X X 51 Flammability Directive 95/28/EC X 52 Buses and coaches Directive 2001/85/EC X X 54 Side impact Directive 96/27/EC A 56 Vehicles intended for the transport of dangerous goods Directive 98/91/EC X X X X X X 57 Front under-run protection Directive 2000/40/EC X X 58 Pedestrian protection Directive 2003/102/EC N/A 59 Recyclability Directive 2005/64/EC N/A 60 Frontal protection system Directive 2005/66/EC A 61 Air-conditioning system Directive 2006/40/EC Z Appendix 5 Mobile cranes Item Subject Regulatory act reference Mobile crane of category N3 1 Permissible sound level Directive 70/157/EEC T 2 Emissions Directive 70/220/EEC X 2a Emissions (Euro 5 and 6) light-duty vehicles/access to information Regulation (EC) No 715/2007 N/A 3 Fuel tanks/rear protective devices Directive 70/221/EEC X 4 Rear registration plate space Directive 70/222/EEC X 5 Steering effort Directive 70/311/EEC X crab steering allowed 6 Door latches and hinges Directive 70/387/EEC A 7 Audible warning Directive 70/388/EEC X 8 Indirect vision devices Directive 2003/97/EC X 9 Braking Directive 71/320/EEC U 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC X 11 Diesel smoke Directive 72/306/EEC X 12 Interior fittings Directive 74/60/EEC X 13 Anti-theft and immobiliser Directive 74/61/EEC X 15 Seat strength Directive 74/408/EEC D 17 Speedometer and reverse gear Directive 75/443/EEC X 18 Plates (statutory) Directive 76/114/EEC X 19 Seat-belt anchorages Directive 76/115/EEC D 20 Installation of lighting and light signalling devices Directive 76/756/EEC A + Y 21 Reflex reflectors Directive 76/757/EEC X 22 End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps Directive 76/758/EEC X 23 Direction indicators Directive 76/759/EEC X 24 Rear registration plate lamps Directive 76/760/EEC X 25 Headlamps (including bulbs) Directive 76/761/EEC X 26 Front fog lamps Directive 76/762/EEC X 27 Towing hooks Directive 77/389/EEC A 28 Rear fog lamps Directive 77/538/EEC X 29 Reversing lamps Directive 77/539/EEC X 30 Parking lamps Directive 77/540/EEC X 31 Seat-belts and restraint systems Directive 77/541/EEC D 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC X 34 Defrost/demist Directive 78/317/EEC O 35 Wash/wipe Directive 78/318/EEC O 36 Heating systems Directive 2001/56/EC X 40 Engine power Directive 80/1269/EEC X 41 Emissions (Euro IV and V)  heavy-duty vehicles Directive 2005/55/EC V 42 Lateral protection Directive 89/297/EEC X 43 Spray-suppression systems Directive 91/226/EEC X 45 Safety glazing Directive 92/22/EEC J 46 Tyres Directive 92/23/EEC A (provided that the requirements in ISO 10571-1995 (tyres for mobile cranes and similar specialised machines) or ETRTO Standards Manual are fulfilled. 47 Speed limitation devices Directive 92/24/EEC X 48 Masses and dimensions Directive 97/27/EC X 49 External projections of cabs Directive 92/114/EEC X 50 Couplings Directive 94/20/EC X 57 Front under-run protection Directive 2000/40/EC X Meaning of letters: X No exemptions except those specified in the regulatory act. N/A This regulatory act is not applicable to this vehicle (no requirements). A Exemption permitted where special purposes make it impossible to fully comply. The manufacturer shall demonstrate this to the satisfaction of the type-approval authority that the vehicle cannot meet the requirements due to its special purpose. B Application limited to doors giving access to the seats designated for normal use when the vehicle is travelling on the road and where the distance between the R point of the seat and the average plane of the door surface, measured perpendicular to the longitudinal medium plane of the vehicle, does not exceed 500 mm. C Application limited to that part of the vehicle in front of the rearmost seat designated for normal use when the vehicle is travelling on the road and also limited to the head impact zone as defined in Directive 74/60/EEC. D Application limited to seats designated for normal use when the vehicle is travelling on the road. Seats which are not designated for use when the vehicle is travelling on the road shall be clearly identified to users either by means of a pictogram or a sign with an appropriate text. E Front only. F Modification to the routing and length of the refuelling duct and re-positioning of the tank inboard is permissible. G Requirements according to the category of the base/incomplete vehicle (the chassis of which was used to build the special purpose vehicle). In the case of incomplete/completed vehicles, it is acceptable that the requirements for vehicles of the corresponding category N (based on max. mass) are satisfied. H Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test. J For all window glazing other than driver's cab glazing (windshield and side glasses), the material may be either of safety glass or rigid plastic glazing. K Additional panic alarm devices permitted. L Application limited to seats designated for normal use when the vehicle is travelling on the road. At least anchorages for lap belts are required in the rear seating positions. Seats which are designated for use when the vehicle is travelling on the road shall be clearly identified to users either by means of a pictogram or a sign with an appropriate text. M Application limited to seats designated for normal use when the vehicle is travelling on the road. At least lap belts are required in all rear seating positions. Seats which are not designated for use when the vehicle is travelling on the road shall be clearly identified to users either by means of a pictogram or a sign with an appropriate text. N Provided that all mandatory lighting devices are installed and that the geometric visibility is not affected. O The vehicle shall be fitted with an adequate system in the front. Q Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test. An EC type-approval issued to the most representative base vehicle remains valid irrespective of change in the reference weight. R Provided that the registration plates of all Member States can be mounted and remain visible. S The light transmission factor is at least 60 %, also the A  pillar obstruction angle is not more than 10o. T Test to be performed only with the complete/completed vehicle. The vehicle can be tested according to Directive 70/157/EEC as last amended by 1999/101/EC. Concerning item 5.2.2.1 of Annex I to Directive 70/157/EEC the following limit values are applicable: (a) 81 dB(A) for vehicles with an engine power of less than 75 kW; (b) 83 dB(A) for vehicles with an engine power of not less than 75 kW but less than 150 kW; (c) 84 dB(A) for vehicles with an engine power of not less than 150 kW. U Test to be performed only with the complete/completed vehicle. Vehicles up to 4 axles shall comply with all the requirements laid down by Directive 71/320/EEC. Derogations are admitted for vehicles having more than 4 axles, provided that: they are justified by the particular construction all the braking performances, related to parking, service and secondary braking laid down by Directive 71/320/EEC are fulfilled. V The compliance with Directive 97/68/EC can be accepted. W1 Requirements shall be complied with, but modification in the exhaust system is permitted without any further test provided the emission control devices including particulate filters (if any) are not affected. No new evaporative test shall be required on the modified vehicle on condition that the evaporative control devices are kept as fitted by the manufacturer of the base vehicle. An EC type approval issued to the most representative base vehicle remains valid irrespective of change in the reference mass. W2 Requirements shall be complied with, but modification of the routing, length of the refuelling duct, fuel hoses and fuel vapour pipes is permitted. Re-location of the original fuel tank is permitted. W3 A wheelchair location is considered as a seating position. For each wheelchair sufficient space shall be provided. The longitudinal plane of the special area shall be parallel to the longitudinal plane of the vehicle. Appropriate information shall be made available to the vehicle owner that a wheelchair used as a seat in the vehicle shall be capable of withstanding the forces transmitted by the tie-down mechanism during the various driving conditions. Appropriate adaptations may be made to the seats of the vehicle provided that their anchorages, mechanisms and head restraints guarantee the same level of performance provided for in the Directive. W4 Compliance with Directive shall be required for the boarding aids when in the resting position. W5 Each wheelchair location shall be fitted with an integrated restraint system which consists of a restraint system for the wheelchair and a restraint system for the wheelchair user. Anchorages for restraint systems shall resist forces as prescribed in Directive 76/115/EEC and in Standard ISO 10542-1: 2001. Webbings and hardware intended to secure the wheelchair (tie-down mechanisms) shall meet the requirements of Directive 77/541/EEC and of the relevant part of Standard ISO 10542. Tests shall be performed by the technical service which has been appointed for testing and checking in accordance with the Directives referred to above. The criteria are those included in these Directives. Tests shall be performed with the surrogate wheelchair described in Standard ISO 10542. W6 When, due to the conversion, anchorage points for the safety belts need to be moved outside the tolerance provided for in point 2.7.8.1 of Annex I to Directive 77/541/EEC, the technical service shall check whether the alteration constitutes a worst case or not. If that is the case, the test provided for in Annex VII to Directive 77/541/EEC shall be performed. Extension to the EC type-approval does not need to be issued. W7 A new measurement relating to CO2 emissions does not need to be performed when, in application of the provisions under W1, no fresh tests have to be performed with regard to tail pipe emissions. W8 For the purposes of calculations, the mass of the wheelchair including the user shall be assumed to be 100 kg. The mass shall be concentrated at the H point of the three-dimensional machine. The technical service shall also consider the possibility to use electric wheelchair(s), the mass of which, including the user, is assumed to be 250 kg. Any limitation in the passenger capacity resulting from the use of electric wheelchair(s) shall be recorded in the type-approval certificate and an appropriate language thereto shall be included in the certificate of conformity. W9 No new test shall be required on the modified vehicle on condition that the front part of the chassis located in front of the R point of the driver is not affected by the conversion of the vehicle and no part of the supplementary restraint system (air-bag(s)) has been removed or deactivated. W10 No new test shall be required on the modified vehicle on condition that the side reinforcements have not been altered and no part of the supplementary restraint system (side air-bag(s)) has been removed or deactivated. Y Provided that all mandatory lighting devices are installed. Z Only for vehicles of category N1, class I as described in the first table in point 5.3.1.4 of Annex I to Directive 70/220/EEC. (1) Technically permissible maximum laden mass. (2) Not exceeding 3,5 tonnes maximum laden mass. (3) The requirements of Directive 98/91/EC are only applicable when the manufacturer applies for the EC type-approval of a vehicle intended for the transport of dangerous goods. ANNEX VII ANNEX XV LIST OF THE REGULATORY ACTS FOR WHICH A MANUFACTURER MAY BE DESIGNATED AS TECHNICAL SERVICE Subject Regulatory act reference Directive or Regulation Equivalent UNECE Regulation (1) 46. Tyres Directive 92/23/EEC 30, 54, 117 61. Air-conditioning system Directive 2006/40/EC  (1) See Annex IV Part II.